Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  line 4 of claim 20 begins with a capital letter.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030015517 A1 to Fure et al. (“Fure”).
Fure discloses:
Regarding claim 1: 
a substrate (e.g., plates 2, 22) (e.g., Fig. 3 and 13 and para 7-11 and 50-52); 
a first plane heating element (e.g., a first of resistor strips 50) disposed on one surface of the substrate (e.g., Fig. 3 and 13 and para 7-11 and 50-52); and 
a second plane heating element (e.g., a second of resistor strips 50) disposed on the one surface of the substrate so as to be located outside of the first plane heating element (e.g., Fig. 3 and 13 and para 7-11 and 50-52), 
wherein the first plane heating element includes: 
a first pattern portion (e.g., a first of patterns seen in Fig. 3 and 13) including a start point and an end point (e.g., Fig. 3 and 13 and para 7-11 and 50-52), and 
a pair of first electrode portions (e.g., a first of pairs of electrodes 63) connected to the respective start point and end point of the first pattern portion (e.g., Fig. 3 and 13 and para 7-11 and 50-52), and 
wherein the second plane heating element includes: 
a second pattern portion (e.g., a second of patterns seen in Fig. 3 and 13) that surrounds a portion of an outer circumference of the first pattern portion, the second pattern portion including a start point and an end point, and having an opening portion at one side thereof (e.g., Fig. 3 and 13 and para 7-11 and 50-52); and 
a pair of second electrode portions (e.g., a second of pairs of electrodes 63) connected to the respective start portion and end portion of the second pattern portion (e.g., Fig. 3 and 13 and para 7-11 and 50-52);
Regarding claim 2: 
wherein the first pattern portion is disposed on a first zone, and the start point and the end point of the first pattern portion are located at an outermost side of the first zone (e.g., Fig. 3 and 13 and para 7-11 and 50-52), and 
the second pattern portion is disposed on a second zone, and the start point and the end point of the second pattern portion are located at an innermost side of the second zone (e.g., Fig. 3 and 13 and para 7-11 and 50-52);
Regarding claim 4:
wherein the second electrode portions are located outside the first electrode portions in the same direction (e.g., Fig. 3 and 13 and para 7-11 and 50-52);
Regarding claim 5:
a third plane heating element (e.g., a third of resistor strips 50) disposed on the one surface of the substrate so as to be located outside of the second plane heating element (e.g., Fig. 3 and 13 and para 7-11 and 50-52), 
wherein the third surface heating element further includes: 
a third pattern portion (e.g., a third of patterns seen in Fig. 3 and 13) that surrounds a portion of an outer circumference of the second pattern portion, the third pattern portion including a start point and an end point, and having an opening portion in the same direction as the opening portion of the second pattern portion (e.g., Fig. 3 and 13 and para 7-11 and 50-52), and 
a pair of third electrode portions (e.g., a third of pairs of electrodes 63) located outside the third pattern portion and connected to the respective start point and end point of the third pattern portion (e.g., Fig. 3 and 13 and para 7-11 and 50-52);
Regarding claim 6: wherein the third pattern portion is disposed in a third zone, and the start point and the end point of the third pattern portion are located at one of an outermost side of the third zone and an innermost side of the third zone (e.g., Fig. 3 and 13 and para 7-11 and 50-52);
Regarding claim 8: wherein the third electrode portions are located outside the second electrode portions in the same direction (e.g., Fig. 3 and 13 and para 7-11 and 50-52); and
Regarding claim 9: wherein the third electrode portions are located in a different direction to the second electrode portions (e.g., Fig. 3 and 13 and para 7-11 and 50-52).
To the extent that it may be argued that the Fig. 3 does not disclose all of the claimed subject matter, such as the claimed electrodes, it would have been obvious to one of ordinary skill in the art to modify the Fig. 3 embodiment by the Fig. 13 embodiment in order to supply electricity to the heating element.



Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fure in view of US 20140261394 A1 to Evans et al. (“Evans”).
Fure discloses substantially all of the features of the claimed invention as set forth above.
Fure does not explicitly disclose the first zone having a radius of 99 mm or more, and the second zone having a radius of 152 mm or more outside the first zone (as recited in claim 3) and the third zone having a radius of 225 mm or more outside the second zone (as recited in claim 7).
However, Evans discloses:
Regarding claim 3. The electric heater of claim 2, 
wherein the first zone having a radius of 99 mm or more (e.g., Fig. 3A and para 34), and 
the second zone having a radius of 152 mm or more outside the first zone (e.g., Fig. 3A and para 34).
Regarding claim 7. The electric heater of claim 6, 
wherein the third zone having a radius of 225 mm or more outside the second zone (e.g., Fig. 3A and para 34).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Fure as suggested and taught by Evans in order to accommodate large and small pans.



Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fure does not explicitly disclose US 20150201805 A1 to Cedar et al. (“Cedar”).
Fure discloses:
Regarding claim 17: 
a case (e.g., support 11) forming an outer appearance (e.g., Fig. 1-3 and 13 and para 7-11, 50-52 and 164); 
a power supply (e.g., electric supply portion 6) (e.g., para 98); 
an electric heater (e.g., heating apparatus 1) provided on the case (e.g., Fig. 1-3 and 13 and para 7-11, 50-52 and 164); and 
wherein the electric heater includes: 
a substrate (e.g., plates 2, 22) (e.g., Fig. 3 and 13 and para 7-11 and 50-52); 
a first plane heating element (e.g., a first of resistor strips 50) disposed on one surface of the substrate (e.g., Fig. 3 and 13 and para 7-11 and 50-52); 
a second plane heating element (e.g., a second of resistor strips 50) disposed on the one surface of the substrate so as to be located outside the first plane heating element, and a third plane heating element (e.g., a third of resistor strips 50) disposed on the one surface of the substrate so as to be located outside the second plane heating element (e.g., Fig. 3 and 13 and para 7-11 and 50-52), wherein the first plane heating element includes: 
a first heating unit (e.g., a first of resistor strips 50 can be a first heating unit) including a start point and an end point, and a pair of first electrode portions (e.g., a first of pairs of electrodes 63) connected to the respective start point and end point of the first heating unit (e.g., Fig. 3 and 13 and para 7-11 and 50-52), wherein the second plane heating element includes: 
a second heating unit (e.g., a second of resistor strips 50 can be a second heating unit) that surrounds a portion of an outer circumference of the first heating unit, to the second heating unit including a start point and an end point, and having an opening portion at one side thereof (e.g., Fig. 3 and 13 and para 7-11 and 50-52); and 
a pair of second electrode portions (e.g., a second of pairs of electrodes 63) connected to the respective start point and end point of the second heating unit (e.g., Fig. 3 and 13 and para 7-11 and 50-52); and wherein the third plane heating element includes: 
a third heating unit (e.g., a third of resistor strips 50 can be a third heating unit) that surrounds a portion of an outer circumference of the second heating unit, the third heating unit including a start point and an end point, and having an opening portion in the same direction as the direction of the opening portion of the second heating unit (e.g., Fig. 3 and 13 and para 7-11 and 50-52); and 
a pair of third electrode portions (e.g., a third of pairs of electrodes 63) connected to the respective start point and end point of the third heating unit (e.g., Fig. 3 and 13 and para 7-11 and 50-52);

Regarding claim 18: 
wherein the first heating unit is disposed on a first zone, and the start point and the end point of the first heating unit are located at an outermost side of the first zone (e.g., Fig. 3 and 13 and para 7-11 and 50-52), 
the second heating unit is disposed on a second zone, and the start point and the end point of the second heating unit are located at an innermost side of the second zone (e.g., Fig. 3 and 13 and para 7-11 and 50-52), and 
the third heating unit is disposed in a third zone, and the start point and the end point of the third heating unit are located at one of an outermost side of the third zone and an innermost side of the third zone (e.g., Fig. 3 and 13 and para 7-11 and 50-52);
Regarding claim 19: 
wherein the second electrode portions are located outside the first electrode portions in the same direction (e.g., Fig. 3 and 13 and para 7-11 and 50-52), and 
the third electrode portions are located outside the second electrode portions in the same direction (e.g., Fig. 3 and 13 and para 7-11 and 50-52); and
Regarding claim 20: 
wherein the second electrode portions are located outside the first electrode portions in the same direction (e.g., Fig. 3 and 13 and para 7-11 and 50-52), and 
the third electrode portions are located in a different direction to the second electrode portions (e.g., Fig. 3 and 13 and para 7-11 and 50-52).
Fure does not explicitly disclose a display, an input unit and a controller (as recited in claim 17).


However, Cedar discloses:
Regarding claim 17: 
a case (e.g., walls of chamber 102 and housing 110) forming an outer appearance (e.g., Fig. 1-4 and para 30-37); 
a display (e.g., LEDs 1002) (e.g., Fig. 1-4 and 8-11 and para 30-37 and 42-66); 
an input unit (e.g., on/off button 119) (e.g., Fig. 1-4 and 8-11 and para 30-37 and 42-66); 
a power supply (e.g., battery 1130) (e.g., Fig. 1-4 and 8-11 and para 30-37 and 42-66); 
an electric heater (e.g., thermoelectric generator (TEG), TEG 818, TEG 1120) provided on the case (e.g., Fig. 1-4 and 8-11 and para 30-37 and 42-66); and 
a controller (e.g., “controller”, control system 1110) for controlling the electric heater, the power supply, and the display according to an input from the input unit (e.g., Fig. 1-4 and 8-11 and para 30-37 and 42-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Fure as suggested and taught by Cedar in order  to provide a portable combustion device that is capable of being used as a stove for cooking and/or heating.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 11253100. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Claims 1-20 of the Present Application
Claims 1-20 of U.S. Patent No. 11253100
1. An electric heater comprising: a substrate; a first plane heating element disposed on one surface of the substrate; and a second plane heating element disposed on the one surface of the substrate so as to be located outside of the first plane heating element, wherein the first plane heating element includes: a first pattern portion including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first pattern portion, and wherein the second plane heating element includes: a second pattern portion that surrounds a portion of an outer circumference of the first pattern portion, the second pattern portion including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start portion and end portion of the second pattern portion.

2. The electric heater of claim 1, wherein the first pattern portion is disposed on a first zone, and the start point and the end point of the first pattern portion are located at an outermost side of the first zone, and the second pattern portion is disposed on a second zone, and the start point and the end point of the second pattern portion are located at an innermost side of the second zone.

3. The electric heater of claim 2, wherein the first zone having a radius of 99 mm or more, and the second zone having a radius of 152 mm or more outside the first zone.

4. The electric heater of claim 2, wherein the second electrode portions are located outside the first electrode portions in the same direction.

5. The electric heater of claim 2, further comprising: a third plane heating element disposed on the one surface of the substrate so as to be located outside of the second plane heating element, wherein the third surface heating element further includes: a third pattern portion that surrounds a portion of an outer circumference of the second pattern portion, the third pattern portion including a start point and an end point, and having an opening portion in the same direction as the opening portion of the second pattern portion, and a pair of third electrode portions located outside the third pattern portion and connected to the respective start point and end point of the third pattern portion.

6. The electric heater of claim 5, wherein the third pattern portion is disposed in a third zone, and the start point and the end point of the third pattern portion are located at one of an outermost side of the third zone and an innermost side of the third zone.

7. The electric heater of claim 6, wherein the third zone having a radius of 225 mm or more outside the second zone.

8. The electric heater of claim 6, wherein the third electrode portions are located outside the second electrode portions in the same direction.

9. The electric heater of claim 6, wherein the third electrode portions are located in a different direction to the second electrode portions.

10. The electric heater of claim 5, wherein at least one pattern portion of the first, the second, and the third pattern portion includes: a plurality of tracks having an arc shape, which are spaced apart from each other and increase from the inside to the outside in the respective zone, and a plurality of bridges connecting the tracks in series, and wherein at least one pattern portion of the first, second, and the third pattern portion is symmetrical about a reference line passing through a center of the first zone.

11. The electric heater of claim 10, wherein a number N1 of tracks of the first pattern portion is equal to or greater than a number N2 of tracks of the second pattern portion, and wherein the number N2 of tracks of the second pattern portion is equal to or greater than a number N3 of the third pattern portion.

12. The electric heater of claim 11, wherein hot wire lengths L1, L2, and L3 of the respective pattern portions are proportional to the numbers N1, N2, and N3 of tracks of the respective plane heating elements and sizes of the zones Z1, Z2, and Z3 on which the respective tracks are formed.

13. The electric heater of claim 12, wherein hot wire widths W1, W2, and W3 of the respective pattern portions are proportional to the hot wire lengths L1, L2, and L3 of the respective plane heating elements and are inversely proportional to hot wire thicknesses T1, T2, and T3 of the respective pattern portions.

14. The electric heater of claim 13, wherein the hot wire width W1 of the first track is 5 to 20 mm, the hot wire width W2 of the second track is 5 to 13.5 mm, and the hot wire width W3 of the third track is 8 to 12 mm.

15. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective pattern portions are proportional to heating temperatures Tempi, Temp2, and Temp3 with respect to a position of each track.

16. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective plane heating elements are proportional to potential differences AM, AV2, and AV3 with respect to a position of each track.

17. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; a first plane heating element disposed on one surface of the substrate; a second plane heating element disposed on the one surface of the substrate so as to be located outside the first plane heating element, and a third plane heating element disposed on the one surface of the substrate so as to be located outside the second plane heating element, wherein the first plane heating element includes: a first heating unit including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first heating unit, wherein the second plane heating element includes: a second heating unit that surrounds a portion of an outer circumference of the first heating unit, to the second heating unit including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start point and end point of the second heating unit; and wherein the third plane heating element includes: a third heating unit that surrounds a portion of an outer circumference of the second heating unit, the third heating unit including a start point and an end point, and having an opening portion in the same direction as the direction of the opening portion of the second heating unit; and a pair of third electrode portions connected to the respective start point and end point of the third heating unit.

18. The cooking appliance of claim 17, wherein the first heating unit is disposed on a first zone, and the start point and the end point of the first heating unit are located at an outermost side of the first zone, the second heating unit is disposed on a second zone, and the start point and the end point of the second heating unit are located at an innermost side of the second zone, and the third heating unit is disposed in a third zone, and the start point and the end point of the third heating unit are located at one of an outermost side of the third zone and an innermost side of the third zone.

19. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and the third electrode portions are located outside the second electrode portions in the same direction.

20. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and The third electrode portions are located in a different direction to the second electrode portions.
1. An electric heater comprising: a substrate; a first outer pattern part disposed on one surface of the substrate and to connect with a pair of first electrodes; a second outer pattern part to connect with the pair of first electrodes in parallel with the first outer pattern part and to be spaced apart from the first outer pattern part; and an inner pattern part disposed on the one surface of the substrate so as to be located such that the first outer pattern part and the second outer pattern part surround the inner pattern part, to be spaced apart from the first outer pattern part and the second outer pattern part, and to connect with a pair of second electrodes spaced apart from the pair of first electrodes.

2. The electric heater of claim 1, wherein a width of each of the first outer pattern part and the second outer pattern part is narrower than a width of the inner pattern part.

3. The electric heater of claim 1, wherein a gap between the first outer pattern part and the second outer pattern part is constant.

4. The electric heater of claim 1, wherein the first outer pattern part includes: a first base track connected to one of the pair of first electrodes; a second base track spaced apart from the first base track; and a first base bridge connecting the first base track and the second base track in series; and wherein the second outer pattern part includes: a first parallel track connected to the one of the pair of first electrodes and located between the first base track and the second base track; a second parallel track spaced apart from the first parallel track and located between the first parallel track and the second base track; and a first parallel bridge connecting the first parallel track and the second parallel track in series.

5. The electric heater of claim 4, wherein the length of the first base bridge is longer than the length of the first parallel bridge.

6. The electric heater of claim 4, wherein a gap between the first parallel track and the second parallel track is greater than a gap between the first base track and the first parallel track and a gap between the second base track and the second parallel track.

7. The electric heater of claim 4, wherein the first outer pattern part further includes: a third base track spaced apart from the second base track; and a second base bridge connecting the second base track and the third base track in series, and wherein the second outer pattern part further includes: a third parallel track located opposite the second parallel track with respect to the third base track; and a second parallel bridge which connects the second parallel track and the third parallel track in series.

8. The electric heater of claim 7, wherein the length of the second base bridge is shorter than the length of the second parallel bridge.

9. The electric heater of claim 7, wherein the first base bridge is spaced apart from the first parallel bridge and surrounds the first parallel bridge, and wherein the second parallel bridge is spaced apart from the second base bridge and surrounds the second base bridge.

10. The electric heater of claim 7, wherein a gap between the second base track and the third base track is greater than a gap between the second base track and the second parallel track and a gap between the third base track and the third parallel track.

11. The electric heater of claim 7, wherein the second base bridge and the second parallel bridge are curved to protrude toward the one of the pair of first electrodes.

12. The electric heater of claim 7, wherein the first base track, the second base track, the first parallel track, and the second parallel track are located at both sides of an imaginary center line across a center of the outer pattern part or the inner pattern part, and wherein the third base track and the third parallel track intersect the imaginary center line.

13. The electric heater of claim 12, wherein a distance between the pair of second parallel bridges located on both sides of the imaginary center line is farther than a distance between the pair of first base bridges located on both sides of the imaginary center line.

14. The electric heater of claim 1, wherein the inner pattern part is located inside a first imaginary circle, and wherein the first outer pattern part and the second outer pattern part are located between the first imaginary circle and a second imaginary circle having a larger diameter than the first imaginary circle.

15. An electric heating apparatus including the electric heater of claim 1.

16. An electric heater comprising: a substrate; an outer pattern part disposed on one surface of the substrate and to connect with a pair of first electrodes; a first inner pattern part disposed on the one surface of the substrate so as to be located such that the outer pattern part surrounds the first inner pattern part, to be apart from the outer pattern part, and to connect with a pair of second electrodes spaced apart from the pair of first electrodes; and a second inner pattern part to connect with the pair of second electrodes in parallel with the first inner pattern part and to be spaced apart from the first inner pattern part.

17. The electric heater of claim 16, wherein the first inner pattern part and the second inner pattern part are located inside a first imaginary circle, and wherein the outer pattern part is located between the first imaginary circle and a second imaginary circle having a larger diameter than the first imaginary circle.

18. The electric heater of claim 16, wherein a width of each of the first inner pattern part and the second inner pattern part is narrower than a width of the outer pattern part.

19. The electric heater of claim 16, wherein a gap between the first inner pattern part and the second inner pattern part is constant.

20. An electric heating apparatus including the electric heater of claim 16.


As can be seen above, claims 1-20 of the present application and claims 1-20 of U.S. Patent No. 11253100 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.





Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 8 of U.S. Patent No. 11435088. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Claims 1-20 of the Present Application
Claims 1-8 of U.S. Patent No. 11435088
1. An electric heater comprising: a substrate; a first plane heating element disposed on one surface of the substrate; and a second plane heating element disposed on the one surface of the substrate so as to be located outside of the first plane heating element, wherein the first plane heating element includes: a first pattern portion including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first pattern portion, and wherein the second plane heating element includes: a second pattern portion that surrounds a portion of an outer circumference of the first pattern portion, the second pattern portion including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start portion and end portion of the second pattern portion.

2. The electric heater of claim 1, wherein the first pattern portion is disposed on a first zone, and the start point and the end point of the first pattern portion are located at an outermost side of the first zone, and the second pattern portion is disposed on a second zone, and the start point and the end point of the second pattern portion are located at an innermost side of the second zone.

3. The electric heater of claim 2, wherein the first zone having a radius of 99 mm or more, and the second zone having a radius of 152 mm or more outside the first zone.

4. The electric heater of claim 2, wherein the second electrode portions are located outside the first electrode portions in the same direction.

5. The electric heater of claim 2, further comprising: a third plane heating element disposed on the one surface of the substrate so as to be located outside of the second plane heating element, wherein the third surface heating element further includes: a third pattern portion that surrounds a portion of an outer circumference of the second pattern portion, the third pattern portion including a start point and an end point, and having an opening portion in the same direction as the opening portion of the second pattern portion, and a pair of third electrode portions located outside the third pattern portion and connected to the respective start point and end point of the third pattern portion.

6. The electric heater of claim 5, wherein the third pattern portion is disposed in a third zone, and the start point and the end point of the third pattern portion are located at one of an outermost side of the third zone and an innermost side of the third zone.

7. The electric heater of claim 6, wherein the third zone having a radius of 225 mm or more outside the second zone.

8. The electric heater of claim 6, wherein the third electrode portions are located outside the second electrode portions in the same direction.

9. The electric heater of claim 6, wherein the third electrode portions are located in a different direction to the second electrode portions.

10. The electric heater of claim 5, wherein at least one pattern portion of the first, the second, and the third pattern portion includes: a plurality of tracks having an arc shape, which are spaced apart from each other and increase from the inside to the outside in the respective zone, and a plurality of bridges connecting the tracks in series, and wherein at least one pattern portion of the first, second, and the third pattern portion is symmetrical about a reference line passing through a center of the first zone.

11. The electric heater of claim 10, wherein a number N1 of tracks of the first pattern portion is equal to or greater than a number N2 of tracks of the second pattern portion, and wherein the number N2 of tracks of the second pattern portion is equal to or greater than a number N3 of the third pattern portion.

12. The electric heater of claim 11, wherein hot wire lengths L1, L2, and L3 of the respective pattern portions are proportional to the numbers N1, N2, and N3 of tracks of the respective plane heating elements and sizes of the zones Z1, Z2, and Z3 on which the respective tracks are formed.

13. The electric heater of claim 12, wherein hot wire widths W1, W2, and W3 of the respective pattern portions are proportional to the hot wire lengths L1, L2, and L3 of the respective plane heating elements and are inversely proportional to hot wire thicknesses T1, T2, and T3 of the respective pattern portions.

14. The electric heater of claim 13, wherein the hot wire width W1 of the first track is 5 to 20 mm, the hot wire width W2 of the second track is 5 to 13.5 mm, and the hot wire width W3 of the third track is 8 to 12 mm.

15. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective pattern portions are proportional to heating temperatures Tempi, Temp2, and Temp3 with respect to a position of each track.

16. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective plane heating elements are proportional to potential differences AM, AV2, and AV3 with respect to a position of each track.

17. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; a first plane heating element disposed on one surface of the substrate; a second plane heating element disposed on the one surface of the substrate so as to be located outside the first plane heating element, and a third plane heating element disposed on the one surface of the substrate so as to be located outside the second plane heating element, wherein the first plane heating element includes: a first heating unit including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first heating unit, wherein the second plane heating element includes: a second heating unit that surrounds a portion of an outer circumference of the first heating unit, to the second heating unit including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start point and end point of the second heating unit; and wherein the third plane heating element includes: a third heating unit that surrounds a portion of an outer circumference of the second heating unit, the third heating unit including a start point and an end point, and having an opening portion in the same direction as the direction of the opening portion of the second heating unit; and a pair of third electrode portions connected to the respective start point and end point of the third heating unit.

18. The cooking appliance of claim 17, wherein the first heating unit is disposed on a first zone, and the start point and the end point of the first heating unit are located at an outermost side of the first zone, the second heating unit is disposed on a second zone, and the start point and the end point of the second heating unit are located at an innermost side of the second zone, and the third heating unit is disposed in a third zone, and the start point and the end point of the third heating unit are located at one of an outermost side of the third zone and an innermost side of the third zone.

19. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and the third electrode portions are located outside the second electrode portions in the same direction.

20. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and The third electrode portions are located in a different direction to the second electrode portions.
1. An electric heater comprising: a substrate; a first plane heating element disposed on one surface of the substrate, wherein the first plane heating element includes: a first track; a second track spaced apart from the first track; a third track spaced apart from the second track; and a fourth track spaced apart from the first track, wherein at least a portion of the second track is located between the first track and the third track; and a first bridge, wherein the first track and the second track are connected by the first bridge, wherein the first bridge includes a first outer protrusion protruding toward the third track, wherein the third track is formed with a curved portion which protrudes in an outward direction away from the first outer protrusion, wherein the first outer protrusion faces an inner side of the curved portion in the outward direction and is spaced apart from the curved portion, wherein the first outer protrusion is a portion protruding outside a first extension curve with respect to the first extension curve extending from the second track along an arc curvature of the second track, wherein the first extension curve extends in the extending direction of the second track on an outer circumference of the second track facing the third track, wherein the curved portion is recessed to form a receiving groove for receiving a portion of the first outer protrusion, wherein the first bridge has a major-arc shape, which has an arc angle of more than 180°, wherein the curved portion has a minor-arc shape, which has an arc angle of less than 180°, wherein a width of the curved portion is equal to a width of the third track, wherein the electric heater further comprises: a second bridge, wherein the second track and the third track are connected by the second bridge; and a first electrode portion, wherein the first electrode portion is spaced apart from the second bridge and connected to the first track, wherein the second bridge includes a second outer protrusion protruding in a different direction from the first electrode portion, wherein the second outer protrusion is a portion protruding in a direction facing away from the second track and outside a second extension curve with respect to the second extension curve extending from the third track along an arc curvature of the third track, wherein an outer surface of the second outer protrusion and an outer surface of the curved portion are formed on an outer circumference of the third track, and wherein the second extension curve extends in the extending direction of the third track on the outer circumference of the third track.

2. The electric heater of claim 1, wherein a radius of curvature of the curved portion is larger than a radius of curvature of the first bridge.

3. The electric heater of claim 1, wherein a size of the second bridge is the same as a size of the first bridge.

4. The electric heater of claim 1, further comprising: a second plane heating element disposed on an inner side of the first plane heating element and spaced apart from the first plane heating element, wherein the second plane heating element includes a plurality of inner tracks which become smaller in length as a distance between an inner track and the first plane heating element increases, and a plurality of inner bridges, wherein adjacent tracks of the plurality of inner tracks are connected by an inner bridge.

5. The electric heater of claim 4, further comprising: a second electrode portion connected to an inner track of the plurality of inner tracks, which is located at an outermost side of the second plane heating element, wherein the first electrode portion is located between the second electrode portion and the second bridge.

6. The electric heater of claim 4, wherein a size of the first bridge is larger than a size of the inner bridge.

7. The electric heater of claim 4, wherein a width of at least one of the first track, the second track, and the third track is wider than a width of the inner track.

8. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; the electric heater of claim 1, wherein the electric heater is provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit.


As can be seen above, claims 1-20 of the present application and claims 1-8 of U.S. Patent No. 11435088 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 19 of U.S. Patent No. 11397007. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Claims 1-20 of the Present Application
Claims 1-19 of U.S. Patent No. 11397007
1. An electric heater comprising: a substrate; a first plane heating element disposed on one surface of the substrate; and a second plane heating element disposed on the one surface of the substrate so as to be located outside of the first plane heating element, wherein the first plane heating element includes: a first pattern portion including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first pattern portion, and wherein the second plane heating element includes: a second pattern portion that surrounds a portion of an outer circumference of the first pattern portion, the second pattern portion including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start portion and end portion of the second pattern portion.

2. The electric heater of claim 1, wherein the first pattern portion is disposed on a first zone, and the start point and the end point of the first pattern portion are located at an outermost side of the first zone, and the second pattern portion is disposed on a second zone, and the start point and the end point of the second pattern portion are located at an innermost side of the second zone.

3. The electric heater of claim 2, wherein the first zone having a radius of 99 mm or more, and the second zone having a radius of 152 mm or more outside the first zone.

4. The electric heater of claim 2, wherein the second electrode portions are located outside the first electrode portions in the same direction.

5. The electric heater of claim 2, further comprising: a third plane heating element disposed on the one surface of the substrate so as to be located outside of the second plane heating element, wherein the third surface heating element further includes: a third pattern portion that surrounds a portion of an outer circumference of the second pattern portion, the third pattern portion including a start point and an end point, and having an opening portion in the same direction as the opening portion of the second pattern portion, and a pair of third electrode portions located outside the third pattern portion and connected to the respective start point and end point of the third pattern portion.

6. The electric heater of claim 5, wherein the third pattern portion is disposed in a third zone, and the start point and the end point of the third pattern portion are located at one of an outermost side of the third zone and an innermost side of the third zone.

7. The electric heater of claim 6, wherein the third zone having a radius of 225 mm or more outside the second zone.

8. The electric heater of claim 6, wherein the third electrode portions are located outside the second electrode portions in the same direction.

9. The electric heater of claim 6, wherein the third electrode portions are located in a different direction to the second electrode portions.

10. The electric heater of claim 5, wherein at least one pattern portion of the first, the second, and the third pattern portion includes: a plurality of tracks having an arc shape, which are spaced apart from each other and increase from the inside to the outside in the respective zone, and a plurality of bridges connecting the tracks in series, and wherein at least one pattern portion of the first, second, and the third pattern portion is symmetrical about a reference line passing through a center of the first zone.

11. The electric heater of claim 10, wherein a number N1 of tracks of the first pattern portion is equal to or greater than a number N2 of tracks of the second pattern portion, and wherein the number N2 of tracks of the second pattern portion is equal to or greater than a number N3 of the third pattern portion.

12. The electric heater of claim 11, wherein hot wire lengths L1, L2, and L3 of the respective pattern portions are proportional to the numbers N1, N2, and N3 of tracks of the respective plane heating elements and sizes of the zones Z1, Z2, and Z3 on which the respective tracks are formed.

13. The electric heater of claim 12, wherein hot wire widths W1, W2, and W3 of the respective pattern portions are proportional to the hot wire lengths L1, L2, and L3 of the respective plane heating elements and are inversely proportional to hot wire thicknesses T1, T2, and T3 of the respective pattern portions.

14. The electric heater of claim 13, wherein the hot wire width W1 of the first track is 5 to 20 mm, the hot wire width W2 of the second track is 5 to 13.5 mm, and the hot wire width W3 of the third track is 8 to 12 mm.

15. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective pattern portions are proportional to heating temperatures Tempi, Temp2, and Temp3 with respect to a position of each track.

16. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective plane heating elements are proportional to potential differences AM, AV2, and AV3 with respect to a position of each track.

17. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; a first plane heating element disposed on one surface of the substrate; a second plane heating element disposed on the one surface of the substrate so as to be located outside the first plane heating element, and a third plane heating element disposed on the one surface of the substrate so as to be located outside the second plane heating element, wherein the first plane heating element includes: a first heating unit including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first heating unit, wherein the second plane heating element includes: a second heating unit that surrounds a portion of an outer circumference of the first heating unit, to the second heating unit including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start point and end point of the second heating unit; and wherein the third plane heating element includes: a third heating unit that surrounds a portion of an outer circumference of the second heating unit, the third heating unit including a start point and an end point, and having an opening portion in the same direction as the direction of the opening portion of the second heating unit; and a pair of third electrode portions connected to the respective start point and end point of the third heating unit.

18. The cooking appliance of claim 17, wherein the first heating unit is disposed on a first zone, and the start point and the end point of the first heating unit are located at an outermost side of the first zone, the second heating unit is disposed on a second zone, and the start point and the end point of the second heating unit are located at an innermost side of the second zone, and the third heating unit is disposed in a third zone, and the start point and the end point of the third heating unit are located at one of an outermost side of the third zone and an innermost side of the third zone.

19. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and the third electrode portions are located outside the second electrode portions in the same direction.

20. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and The third electrode portions are located in a different direction to the second electrode portions.
1. An electric heater comprising: a substrate; and a plane heating element located at a surface of the substrate, the plane heating element including a pattern portion having a start point and an end point that are connected to each other, wherein the pattern portion comprises a plurality of tracks that are spaced apart from one another, that have an arc shape, and that are arranged at positions from an inner side of the pattern portion to an outer side of the pattern portion, lengths of the plurality of tracks increasing from the inner side to the outer side, wherein the plurality of tracks comprise at least two tracks that are arranged respectively about a first center of curvature and a second center of curvature that is different from the first center of curvature, and wherein the pattern portion comprises: a first track arranged about the first center of curvature, a second track located outside the first track and spaced apart from the first track, the second track being arranged about the second center of curvature, and a third track located outside the second track and spaced apart from the second track, the third track being arranged about a third center of curvature that is located at the first center of curvature.

2. The electric heater of claim 1, wherein the at least two tracks among the plurality of tracks are spaced apart from each other and face each other.

3. The electric heater of claim 2, wherein the first center of curvature is located at a center of the pattern portion.

4. The electric heater of claim 3, wherein the plane heating element further comprises an electrode portion connected to the start point and the end point of the pattern portion, and wherein the second center of curvature is located farther from the electrode portion than the first center of curvature.

5. The electric heater of claim 1, wherein the plane heating element comprises a first plane heating element, wherein the first plane heating element comprises: a first pattern portion having a start point and an end point that are connected to each other through the first, second, and third tracks, the start point and the end point of the first pattern portion being located at an outermost side of the first pattern portion; and a first electrode portion connected to the start point and the end point of the first pattern portion, and wherein the first center of curvature and the third center of curvature are located at a center of the first pattern portion.

6. The electric heater of claim 5, wherein the second center of curvature is located farther from the first electrode portion than the first center of curvature and the third center of curvature.

7. The electric heater of claim 6, wherein the first pattern portion defines a first gap and a second gap between the first track and the second track, the second gap being greater than the first gap, and wherein the second gap is defined at a position of the first pattern portion farther from the first electrode portion than the first gap.

8. The electric heater of claim 6, wherein the first pattern portion defines a third gap and a fourth gap between the second track and the third track, the fourth gap being greater than the third gap, and wherein the fourth gap is defined at a position of the first pattern portion closer to the first electrode portion than the third gap.

9. The electric heater of claim 5, wherein the plane heating element further comprises a second plane heating element located outward of the first plane heating element, wherein the second plan heating element comprises: a second pattern portion having a start point and an end point that are connected to each other through the first, second, and third tracks, the start point and the end point of the second pattern portion being located at an innermost side of the second pattern portion; and a second electrode portion connected to the start point and the end point of the second pattern portion, and wherein the first center of curvature and the third center of curvature are located at a center of the second pattern portion.

10. The electric heater of claim 9, wherein the second center of curvature is located closer to the second electrode portion than the first center of curvature and the third center of curvature.

11. The electric heater of claim 10, wherein the second pattern portion defines a first gap and a second gap between the first track and the second track, the second gap of the second pattern portion being greater than the first gap of the second pattern portion, and wherein the second gap of the second pattern portion is defined at a position of the second pattern portion closer to the second electrode portion than the first gap of the second pattern portion.

12. The electric heater of claim 10, wherein the second pattern portion defines a third gap and a fourth gap between the second track and the third track, the fourth gap of the second pattern portion being greater than the third gap of the second pattern portion, and wherein the fourth gap of the second pattern portion is defined at a position of the second pattern portion farther from the second electrode portion than the third gap of the second pattern portion.

13. The electric heater of claim 1, wherein the plurality of tracks comprise: a first section having a first radius of curvature; and a second section that extends from the first section and that has a second radius of curvature different from the first radius of curvature.

14. An electric heater comprising: a substrate; and a plane heating element located at a surface of the substrate, the plane heating element comprising a first plane heating element, wherein the first plane heating element comprises: a first pattern portion having a start point and an end point that are connected to each other and that are located at an outermost side of the first pattern portion, and a first electrode portion connected to the start point and the end point of the first pattern portion, wherein the first pattern portion comprises: a first track having an arc shape arranged about a first center of curvature, a second track located outside the first track and spaced apart from the first track, the second track having an arc shape arranged about a second center of curvature, and a third track located outside the second track and spaced apart from the second track, the third track having an arc shape arranged about a third center of curvature, and wherein the second center of curvature is located farther from the first electrode portion than the first center of curvature and the third center of curvature.

15. The electric heater of claim 14, wherein the first pattern portion defines a first gap and a second gap between the first track and the second track, the second gap being greater than the first gap, and wherein the second gap is defined at a position of the first pattern portion farther from the first electrode portion than the first gap.

16. The electric heater of claim 14, wherein the first pattern portion defines a third gap and a fourth gap between the second track and the third track, the fourth gap being greater than the third gap, and wherein the fourth gap is defined at a position of the first pattern portion closer to the first electrode portion than the third gap.

17. The electric heater of claim 14, wherein the plane heating element further comprises a second plane heating element, wherein the second plane heating element comprises: a second pattern portion that surrounds the first pattern portion and that has a start point and an end point that are connected each other, the start point and the end point of the second pattern portion being located at an innermost side of the second pattern portion, and a second electrode portion connected to the start point and the end point of the second pattern portion, wherein the second pattern portion comprises: a fourth track having an arc shape arranged about a fourth center of curvature, a fifth track located outside the fourth track and spaced apart from the fourth track, the fifth track having an arc shape arranged about a fifth center of curvature, and a sixth track located outside the fifth track and spaced apart from the fifth track, the sixth track having an arc shape arranged about a sixth center of curvature, and wherein the fifth center of curvature is located closer to the second electrode portion than the fourth center of curvature and the sixth center of curvature.

18. The electric heater of claim 17, wherein the second pattern portion defines a first gap and a second gap between the fourth track and the fifth track, the second gap of the second pattern portion being greater than the first gap of the second pattern portion, and wherein the second gap of the second pattern portion is defined at a position of the second pattern portion closer to the second electrode portion than the first gap of the second pattern portion.

19. The electric heater of claim 17, wherein the second pattern portion defines a third gap and a fourth gap between the fifth track and the sixth track, the fourth gap of the second pattern portion being greater than the third gap of the second pattern portion, and wherein the fourth gap of the second pattern portion is defined at a position of the second pattern portion farther from the second electrode portion than the third gap of the second pattern portion.


As can be seen above, claims 1-20 of the present application and claims 1-19 of U.S. Patent No. 11397007 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.






Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 21 of U.S. Patent No. 11486582. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Claims 1-20 of the Present Application
Claims 1-21 of U.S. Patent No. 11486582
1. An electric heater comprising: a substrate; a first plane heating element disposed on one surface of the substrate; and a second plane heating element disposed on the one surface of the substrate so as to be located outside of the first plane heating element, wherein the first plane heating element includes: a first pattern portion including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first pattern portion, and wherein the second plane heating element includes: a second pattern portion that surrounds a portion of an outer circumference of the first pattern portion, the second pattern portion including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start portion and end portion of the second pattern portion.

2. The electric heater of claim 1, wherein the first pattern portion is disposed on a first zone, and the start point and the end point of the first pattern portion are located at an outermost side of the first zone, and the second pattern portion is disposed on a second zone, and the start point and the end point of the second pattern portion are located at an innermost side of the second zone.

3. The electric heater of claim 2, wherein the first zone having a radius of 99 mm or more, and the second zone having a radius of 152 mm or more outside the first zone.

4. The electric heater of claim 2, wherein the second electrode portions are located outside the first electrode portions in the same direction.

5. The electric heater of claim 2, further comprising: a third plane heating element disposed on the one surface of the substrate so as to be located outside of the second plane heating element, wherein the third surface heating element further includes: a third pattern portion that surrounds a portion of an outer circumference of the second pattern portion, the third pattern portion including a start point and an end point, and having an opening portion in the same direction as the opening portion of the second pattern portion, and a pair of third electrode portions located outside the third pattern portion and connected to the respective start point and end point of the third pattern portion.

6. The electric heater of claim 5, wherein the third pattern portion is disposed in a third zone, and the start point and the end point of the third pattern portion are located at one of an outermost side of the third zone and an innermost side of the third zone.

7. The electric heater of claim 6, wherein the third zone having a radius of 225 mm or more outside the second zone.

8. The electric heater of claim 6, wherein the third electrode portions are located outside the second electrode portions in the same direction.

9. The electric heater of claim 6, wherein the third electrode portions are located in a different direction to the second electrode portions.

10. The electric heater of claim 5, wherein at least one pattern portion of the first, the second, and the third pattern portion includes: a plurality of tracks having an arc shape, which are spaced apart from each other and increase from the inside to the outside in the respective zone, and a plurality of bridges connecting the tracks in series, and wherein at least one pattern portion of the first, second, and the third pattern portion is symmetrical about a reference line passing through a center of the first zone.

11. The electric heater of claim 10, wherein a number N1 of tracks of the first pattern portion is equal to or greater than a number N2 of tracks of the second pattern portion, and wherein the number N2 of tracks of the second pattern portion is equal to or greater than a number N3 of the third pattern portion.

12. The electric heater of claim 11, wherein hot wire lengths L1, L2, and L3 of the respective pattern portions are proportional to the numbers N1, N2, and N3 of tracks of the respective plane heating elements and sizes of the zones Z1, Z2, and Z3 on which the respective tracks are formed.

13. The electric heater of claim 12, wherein hot wire widths W1, W2, and W3 of the respective pattern portions are proportional to the hot wire lengths L1, L2, and L3 of the respective plane heating elements and are inversely proportional to hot wire thicknesses T1, T2, and T3 of the respective pattern portions.

14. The electric heater of claim 13, wherein the hot wire width W1 of the first track is 5 to 20 mm, the hot wire width W2 of the second track is 5 to 13.5 mm, and the hot wire width W3 of the third track is 8 to 12 mm.

15. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective pattern portions are proportional to heating temperatures Tempi, Temp2, and Temp3 with respect to a position of each track.

16. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective plane heating elements are proportional to potential differences AM, AV2, and AV3 with respect to a position of each track.

17. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; a first plane heating element disposed on one surface of the substrate; a second plane heating element disposed on the one surface of the substrate so as to be located outside the first plane heating element, and a third plane heating element disposed on the one surface of the substrate so as to be located outside the second plane heating element, wherein the first plane heating element includes: a first heating unit including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first heating unit, wherein the second plane heating element includes: a second heating unit that surrounds a portion of an outer circumference of the first heating unit, to the second heating unit including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start point and end point of the second heating unit; and wherein the third plane heating element includes: a third heating unit that surrounds a portion of an outer circumference of the second heating unit, the third heating unit including a start point and an end point, and having an opening portion in the same direction as the direction of the opening portion of the second heating unit; and a pair of third electrode portions connected to the respective start point and end point of the third heating unit.

18. The cooking appliance of claim 17, wherein the first heating unit is disposed on a first zone, and the start point and the end point of the first heating unit are located at an outermost side of the first zone, the second heating unit is disposed on a second zone, and the start point and the end point of the second heating unit are located at an innermost side of the second zone, and the third heating unit is disposed in a third zone, and the start point and the end point of the third heating unit are located at one of an outermost side of the third zone and an innermost side of the third zone.

19. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and the third electrode portions are located outside the second electrode portions in the same direction.

20. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and The third electrode portions are located in a different direction to the second electrode portions.
1. An electric heater comprising: a substrate; a first annular heating zone located at a first area of a surface of the substrate; a second annular heating zone that is located at a second area of the surface of the substrate outside the first annular heating zone and surrounds the first annular heating zone; a first pattern portion that is located in the first annular heating zone; a pair of first electrodes located outside the first annular heating zone; and a pair of first connectors that are connected to the first pattern portion and connect the first pattern portion to the pair of first electrodes, wherein the first pattern portion comprises: a plurality of first tracks that have an arc shape and are spaced apart from one another, and a plurality of first bridges that connect the plurality of first tracks in series, wherein the electric heater further comprises a second pattern portion located in the second annular heating zone, and wherein at least a portion of the pair of first connectors extends to the second annular heating zone and defines a heating portion in the second annular heating zone configured to generate heat based on a flow of electric current through the first annular heating zone.

2. The electric heater of claim 1, wherein the plurality of first tracks are arranged between an inner side of the first annular heating zone and an outer side of the first annular heating zone radially outward of the inner side of the first annular heating zone with respect to a center of the first annular heating zone, lengths of the plurality of first tracks increasing from the inner side of the first annular heating zone to the outer side of the first annular heating zone, and wherein the plurality of first tracks, the plurality of first bridges, and the pair of first connectors are configured to generate heat based on the flow of electric current through the first annular heating zone.

3. The electric heater of claim 2, wherein each of the plurality of first tracks, the plurality of first bridges, and the pair of first connectors is symmetrical with respect to a reference line that passes through the center of the first annular heating zone.

4. The electric heater of claim 2, wherein a width of each of the pair of first connectors is in a range from 1 to 1.5 times greater than a width of each of the plurality of first tracks in a direction parallel to the substrate.

5. The electric heater of claim 2, wherein a distance between the pair of first connectors is greater than or equal to 20 mm.

6. The electric heater of claim 1, wherein a thickness of each of the pair of first electrodes is at least 1.5 times greater than a thickness the first pattern portion in a direction orthogonal to the substrate.

7. The electric heater of claim 1, further comprising: a pair of second electrodes located outside the first annular heating zone; and a pair of second connectors that connect the second pattern portion to the pair of second electrodes, wherein the pair of second connectors are located outside the pair of first connectors and extend in a direction parallel to the pair of first connectors, and wherein at least a portion of the pair of second connectors are located in the second annular heating zone.

8. The electric heater of claim 7, wherein the second pattern portion comprises: a plurality of second tracks that have an arc shape, that are spaced apart from one another, and that are arranged between an inner side of the second annular heating zone and an outer side of the second annular heating zone radially outward of the inner side of the second annular heating zone with respect to a center of the first annular heating zone, lengths of the plurality of second tracks increasing from the inner side of the second annular heating zone to the outer side of the second annular heating zone; and a plurality of second bridges that connect the second tracks in series, and wherein the plurality of second tracks, the plurality of second bridges, and the pair of second connectors define another heating portion configured to generate heat based on a flow of electric current through the second annular heating zone.

9. The electric heater of claim 8, wherein each of the plurality of second tracks, the plurality of second bridges, and the pair of second connectors is symmetrical with respect to a reference line that passes through the center of the first annular heating zone.

10. The electric heater of claim 9, wherein the pair of first connectors and the pair of second connectors are located between at least a pair of second bridges among the plurality of second bridges.

11. The electric heater of claim 9, wherein a width of each of the pair of second connectors is in a range from 1 to 1.5 times greater than a width of each of the plurality of second tracks in a direction parallel to the substrate.

12. The electric heater of claim 9, wherein a minimum distance between one of the pair of second connectors and one of the plurality of second bridges is less than a distance between the pair of first connectors and less than a distance between one of the pair of first connectors and one of the pair of second connectors.

13. The electric heater of claim 7, wherein a thickness of each of the pair of second electrodes is at least 1.5 times greater than a thickness of the second pattern portion in a direction orthogonal to the substrate.

14. The electric heater of claim 7, further comprising: a third annular heating zone that is located at a third area of the surface of the substrate outside the second annular heating zone and surrounds the second annular heating zone; a third pattern portion that is located in the third annular heating zone; and a pair of third electrodes connected to the third pattern portion, and wherein at least a portion of the pair of first connectors and at least a portion of the pair of second connectors extend to the third annular heating zone.

15. The electric heater of claim 14, wherein the pair of third electrodes are located at a position opposite to the first pair of electrodes and the pair of second electrodes.

16. The electric heater of claim 15, wherein the third pattern portion comprises: a plurality of third tracks that have an arc shape, that are spaced apart from one another, and that are arranged between an inner side of the third annular heating zone and an outer side of the third annular heating zone radially outward of the inner side of the third annular heating zone with respect to a center of the first annular heating zone, lengths of the plurality of third tracks increasing from the inner side of the third annular heating zone to the outer side of the third annular heating zone; and a plurality of third bridges that connect the plurality of third tracks in series, and wherein each of the plurality of third tracks and the plurality of third bridges is symmetrical with respect to a reference line that passes through the center of the first annular heating zone.

17. The electric heater of claim 16, wherein at least a portion of the pair of first connectors and at least a portion of the pair of second connectors are located between at least a pair of third bridges among the plurality of third bridges.

18. The electric heater of claim 1, wherein the first annular heating zone has a circular shape, and the second annular heating zone has a ring shape surrounding the first annular heating zone, and wherein at least the portion of the pair of first connectors is located within the second annular heating zone and configured to generate heat in the second annular heating zone based on the flow of electric current through the first annular heating zone.

19. The electric heater of claim 1, further comprising a third annular heating zone located at a third area of the surface of the substrate outside the second annular heating zone and surrounds the second annular heating zone, and wherein at least the portion of the pair of first connectors extends from the second annular heating zone to the third annular heating zone and is configured to generate heat in the second annular heating zone and the third annular heating zone based on the flow of electric current through the first annular heating zone.

20. An electric heater comprising: a substrate; a first annular heating zone located at a first area of a surface of the substrate; a second annular heating zone located at a second area of the surface of the substrate that is located radially outside the first annular heating zone; a first pattern portion disposed in the first annular heating zone; a pair of first electrodes located outside the first pattern portion; and a pair of first connectors that are connected to the first pattern portion and connect the first pattern portion to the pair of first electrodes, and wherein the electric heater further comprises a second pattern portion that surrounds the first pattern portion, wherein the second pattern portion defines an opening at a side of the second pattern portion, and wherein at least a portion of the pair of first connectors extends to the opening defined at the side of the second pattern portion and defines a heating portion configured to generate heat based on a flow of electric current through the first annular heating zone.

21. An electric heater comprising: a substrate; a first annular heating zone located at a first area of a surface of the substrate; a second annular heating zone located at a second area of the surface of the substrate that is located radially outside the first annular heating zone; a first pattern portion disposed in the first annular heating zone; a pair of first electrodes located outside the first pattern portion; a pair of first connectors that are connected to the first pattern portion and connect the first pattern portion to the pair of first electrodes; and a second pattern portion that is disposed in the second annular heating zone and surrounds an outer circumference of the first pattern portion; wherein the second pattern portion includes: a plurality of second patterns that have an arc shape, that are spaced apart from one another, that are arranged between an inner side of the second pattern portion and an outer side of the second pattern portion radially outward of the inner side of the second pattern portion, lengths of the plurality of second patterns increasing from the inner side of the second pattern portion to the outer side of the second pattern portion; and a plurality of second bridges that connect the plurality of second patterns in series, and wherein at least a portion of the pair of first connectors extends to a position between at least a pair of second bridges among the plurality of second bridges and defines a heating portion configured to generate heat based on a flow of electric current through the first annular heating zone.


As can be seen above, claims 1-20 of the present application and claims 1-21 of U.S. Patent No. 11486582 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.





Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 19 of U.S. Patent No. 11406222. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Claims 1-20 of the Present Application
Claims 1-19 of U.S. Patent No. 11406222
1. An electric heater comprising: a substrate; a first plane heating element disposed on one surface of the substrate; and a second plane heating element disposed on the one surface of the substrate so as to be located outside of the first plane heating element, wherein the first plane heating element includes: a first pattern portion including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first pattern portion, and wherein the second plane heating element includes: a second pattern portion that surrounds a portion of an outer circumference of the first pattern portion, the second pattern portion including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start portion and end portion of the second pattern portion.

2. The electric heater of claim 1, wherein the first pattern portion is disposed on a first zone, and the start point and the end point of the first pattern portion are located at an outermost side of the first zone, and the second pattern portion is disposed on a second zone, and the start point and the end point of the second pattern portion are located at an innermost side of the second zone.

3. The electric heater of claim 2, wherein the first zone having a radius of 99 mm or more, and the second zone having a radius of 152 mm or more outside the first zone.

4. The electric heater of claim 2, wherein the second electrode portions are located outside the first electrode portions in the same direction.

5. The electric heater of claim 2, further comprising: a third plane heating element disposed on the one surface of the substrate so as to be located outside of the second plane heating element, wherein the third surface heating element further includes: a third pattern portion that surrounds a portion of an outer circumference of the second pattern portion, the third pattern portion including a start point and an end point, and having an opening portion in the same direction as the opening portion of the second pattern portion, and a pair of third electrode portions located outside the third pattern portion and connected to the respective start point and end point of the third pattern portion.

6. The electric heater of claim 5, wherein the third pattern portion is disposed in a third zone, and the start point and the end point of the third pattern portion are located at one of an outermost side of the third zone and an innermost side of the third zone.

7. The electric heater of claim 6, wherein the third zone having a radius of 225 mm or more outside the second zone.

8. The electric heater of claim 6, wherein the third electrode portions are located outside the second electrode portions in the same direction.

9. The electric heater of claim 6, wherein the third electrode portions are located in a different direction to the second electrode portions.

10. The electric heater of claim 5, wherein at least one pattern portion of the first, the second, and the third pattern portion includes: a plurality of tracks having an arc shape, which are spaced apart from each other and increase from the inside to the outside in the respective zone, and a plurality of bridges connecting the tracks in series, and wherein at least one pattern portion of the first, second, and the third pattern portion is symmetrical about a reference line passing through a center of the first zone.

11. The electric heater of claim 10, wherein a number N1 of tracks of the first pattern portion is equal to or greater than a number N2 of tracks of the second pattern portion, and wherein the number N2 of tracks of the second pattern portion is equal to or greater than a number N3 of the third pattern portion.

12. The electric heater of claim 11, wherein hot wire lengths L1, L2, and L3 of the respective pattern portions are proportional to the numbers N1, N2, and N3 of tracks of the respective plane heating elements and sizes of the zones Z1, Z2, and Z3 on which the respective tracks are formed.

13. The electric heater of claim 12, wherein hot wire widths W1, W2, and W3 of the respective pattern portions are proportional to the hot wire lengths L1, L2, and L3 of the respective plane heating elements and are inversely proportional to hot wire thicknesses T1, T2, and T3 of the respective pattern portions.

14. The electric heater of claim 13, wherein the hot wire width W1 of the first track is 5 to 20 mm, the hot wire width W2 of the second track is 5 to 13.5 mm, and the hot wire width W3 of the third track is 8 to 12 mm.

15. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective pattern portions are proportional to heating temperatures Tempi, Temp2, and Temp3 with respect to a position of each track.

16. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective plane heating elements are proportional to potential differences AM, AV2, and AV3 with respect to a position of each track.

17. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; a first plane heating element disposed on one surface of the substrate; a second plane heating element disposed on the one surface of the substrate so as to be located outside the first plane heating element, and a third plane heating element disposed on the one surface of the substrate so as to be located outside the second plane heating element, wherein the first plane heating element includes: a first heating unit including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first heating unit, wherein the second plane heating element includes: a second heating unit that surrounds a portion of an outer circumference of the first heating unit, to the second heating unit including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start point and end point of the second heating unit; and wherein the third plane heating element includes: a third heating unit that surrounds a portion of an outer circumference of the second heating unit, the third heating unit including a start point and an end point, and having an opening portion in the same direction as the direction of the opening portion of the second heating unit; and a pair of third electrode portions connected to the respective start point and end point of the third heating unit.

18. The cooking appliance of claim 17, wherein the first heating unit is disposed on a first zone, and the start point and the end point of the first heating unit are located at an outermost side of the first zone, the second heating unit is disposed on a second zone, and the start point and the end point of the second heating unit are located at an innermost side of the second zone, and the third heating unit is disposed in a third zone, and the start point and the end point of the third heating unit are located at one of an outermost side of the third zone and an innermost side of the third zone.

19. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and the third electrode portions are located outside the second electrode portions in the same direction.

20. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and The third electrode portions are located in a different direction to the second electrode portions.
1. An electric heater comprising: a substrate; and a plane heating element disposed on one surface of the substrate; wherein the plane heating element includes: a first pattern portion that is connected to a pair of first electrodes, a second pattern portion that surrounds at least a portion of the first pattern portion and that is connected to a pair of second electrodes, and a third pattern portion that surrounds at least a portion of the second pattern portion and that is connected to a pair of third electrodes, wherein the first pattern portion includes: a plurality of first tracks that are spaced apart from each other and having an arc shape that is increasing in length from a center to an outermost side of the first pattern portion, wherein the second pattern portion includes: a plurality of second tracks outside of the first pattern portion that are spaced apart from each other and having an arc shape that is increasing in length from an innermost side adjacent to the first pattern portion to an outermost side of the second pattern portion, wherein the third pattern portion includes: a plurality of third tracks outside of the second pattern portion that are spaced apart from each other and having an arc shape that is increasing in length from an innermost side adjacent to the second pattern portion to an outermost side of the third pattern portion, and wherein a width of a third track is wider than a width of a first track.

2. The electric heater of claim 1, wherein the width of the third track is wider than a width of a second track.

3. The electric heater of claim 1, wherein a gap between third tracks adjacent to each other is wider than a gap between first tracks adjacent to each other.

4. The electric heater of claim 1, wherein the gap between the third tracks adjacent to each other is wider than a gap between second tracks adjacent to each other.

5. The electric heater of claim 1, wherein the first pattern portion includes a plurality of first bridges connecting the plurality of first tracks in series, wherein the second pattern portion includes a plurality of second bridges connecting the plurality of second tracks in series, and wherein the third pattern portion includes a plurality of third bridges connecting the plurality of third tracks in series.

6. The electric heater of claim 5, wherein a length of a third bridge is longer than a length of a first bridge.

7. The electric heater of claim 5, wherein the length of the third bridge is longer than a length of a second bridge.

8. The electric heater of claim 5, wherein the plurality of first, second, and third bridges are an arc shape having a predetermined width.

9. The electric heater of claim 8, wherein a radius of curvature of the third bridge is longer than a radius of curvature of the first bridge.

10. The electric heater of claim 8, wherein the radius of curvature of the third bridge is longer than a radius of curvature of the second bridge.

11. The electric heater of claim 5, wherein a number of the plurality of third bridges is smaller than a number of the plurality of first bridges and a number of the plurality of second bridges.

12. The electric heater of claim 1, wherein a required power of the third pattern portion is 40% or more with respect to a power required for an entire first, second, and third pattern portions.

13. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; and a plane heating element disposed on one surface of the substrate; wherein the plane heating element includes: a first pattern portion including that is connected to a pair of first electrodes, and a second pattern portion that surrounds at least a portion of the first pattern portion and that is connected to a pair of second electrodes, and a third pattern portion that surrounds at least a portion of the second pattern portion and that is connected to a pair of third electrodes, wherein the first pattern portion includes: a plurality of first tracks that are spaced apart from each other and having an arc shape that is increasing in length from a center to an outermost side of the first pattern portion wherein the second pattern portion includes: a plurality of second tracks outside of the first pattern portion that are spaced apart from each other and having an arc shape that is increasing in length from an innermost side adjacent to the first pattern portion to an outermost side of the second pattern portion, wherein the third pattern portion includes: a plurality of third tracks outside of the second pattern portion that are spaced apart from each other and having an arc shape that is increasing in length from an innermost side adjacent to the second pattern portion to an outermost side of the third pattern portion, and wherein a width of a third track is wider than a width of a first track.

14. The electric heater of claim 13, wherein a gap between second tracks adjacent to each other is wider than a gap between first tracks adjacent to each other.

15. The electric heater of claim 13, wherein the first pattern portion includes a plurality of first bridges connecting the plurality of first tracks in series, and wherein the second pattern portion includes a plurality of second bridges connecting the plurality of second tracks in series.

16. The electric heater of claim 15, wherein a length of a second bridge is longer than a length of a first bridge.

17. The electric heater of claim 15, wherein the plurality of first and second bridges are an arc shape having a predetermined width.

18. The electric heater of claim 17, wherein a radius of curvature of the second bridge is longer than a radius of curvature of the first bridge.

19. The electric heater of claim 15, wherein a number of the plurality of second bridges is smaller than a number of the plurality of first bridges.


As can be seen above, claims 1-20 of the present application and claims 1-19 of U.S. Patent No. 11406222are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 19 of U.S. Patent No. 11415324. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the patent are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.
Claims 1-20 of the Present Application
Claims 1-19 of U.S. Patent No. 11415324
1. An electric heater comprising: a substrate; a first plane heating element disposed on one surface of the substrate; and a second plane heating element disposed on the one surface of the substrate so as to be located outside of the first plane heating element, wherein the first plane heating element includes: a first pattern portion including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first pattern portion, and wherein the second plane heating element includes: a second pattern portion that surrounds a portion of an outer circumference of the first pattern portion, the second pattern portion including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start portion and end portion of the second pattern portion.

2. The electric heater of claim 1, wherein the first pattern portion is disposed on a first zone, and the start point and the end point of the first pattern portion are located at an outermost side of the first zone, and the second pattern portion is disposed on a second zone, and the start point and the end point of the second pattern portion are located at an innermost side of the second zone.

3. The electric heater of claim 2, wherein the first zone having a radius of 99 mm or more, and the second zone having a radius of 152 mm or more outside the first zone.

4. The electric heater of claim 2, wherein the second electrode portions are located outside the first electrode portions in the same direction.

5. The electric heater of claim 2, further comprising: a third plane heating element disposed on the one surface of the substrate so as to be located outside of the second plane heating element, wherein the third surface heating element further includes: a third pattern portion that surrounds a portion of an outer circumference of the second pattern portion, the third pattern portion including a start point and an end point, and having an opening portion in the same direction as the opening portion of the second pattern portion, and a pair of third electrode portions located outside the third pattern portion and connected to the respective start point and end point of the third pattern portion.

6. The electric heater of claim 5, wherein the third pattern portion is disposed in a third zone, and the start point and the end point of the third pattern portion are located at one of an outermost side of the third zone and an innermost side of the third zone.

7. The electric heater of claim 6, wherein the third zone having a radius of 225 mm or more outside the second zone.

8. The electric heater of claim 6, wherein the third electrode portions are located outside the second electrode portions in the same direction.

9. The electric heater of claim 6, wherein the third electrode portions are located in a different direction to the second electrode portions.

10. The electric heater of claim 5, wherein at least one pattern portion of the first, the second, and the third pattern portion includes: a plurality of tracks having an arc shape, which are spaced apart from each other and increase from the inside to the outside in the respective zone, and a plurality of bridges connecting the tracks in series, and wherein at least one pattern portion of the first, second, and the third pattern portion is symmetrical about a reference line passing through a center of the first zone.

11. The electric heater of claim 10, wherein a number N1 of tracks of the first pattern portion is equal to or greater than a number N2 of tracks of the second pattern portion, and wherein the number N2 of tracks of the second pattern portion is equal to or greater than a number N3 of the third pattern portion.

12. The electric heater of claim 11, wherein hot wire lengths L1, L2, and L3 of the respective pattern portions are proportional to the numbers N1, N2, and N3 of tracks of the respective plane heating elements and sizes of the zones Z1, Z2, and Z3 on which the respective tracks are formed.

13. The electric heater of claim 12, wherein hot wire widths W1, W2, and W3 of the respective pattern portions are proportional to the hot wire lengths L1, L2, and L3 of the respective plane heating elements and are inversely proportional to hot wire thicknesses T1, T2, and T3 of the respective pattern portions.

14. The electric heater of claim 13, wherein the hot wire width W1 of the first track is 5 to 20 mm, the hot wire width W2 of the second track is 5 to 13.5 mm, and the hot wire width W3 of the third track is 8 to 12 mm.

15. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective pattern portions are proportional to heating temperatures Tempi, Temp2, and Temp3 with respect to a position of each track.

16. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective plane heating elements are proportional to potential differences AM, AV2, and AV3 with respect to a position of each track.

17. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; a first plane heating element disposed on one surface of the substrate; a second plane heating element disposed on the one surface of the substrate so as to be located outside the first plane heating element, and a third plane heating element disposed on the one surface of the substrate so as to be located outside the second plane heating element, wherein the first plane heating element includes: a first heating unit including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first heating unit, wherein the second plane heating element includes: a second heating unit that surrounds a portion of an outer circumference of the first heating unit, to the second heating unit including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start point and end point of the second heating unit; and wherein the third plane heating element includes: a third heating unit that surrounds a portion of an outer circumference of the second heating unit, the third heating unit including a start point and an end point, and having an opening portion in the same direction as the direction of the opening portion of the second heating unit; and a pair of third electrode portions connected to the respective start point and end point of the third heating unit.

18. The cooking appliance of claim 17, wherein the first heating unit is disposed on a first zone, and the start point and the end point of the first heating unit are located at an outermost side of the first zone, the second heating unit is disposed on a second zone, and the start point and the end point of the second heating unit are located at an innermost side of the second zone, and the third heating unit is disposed in a third zone, and the start point and the end point of the third heating unit are located at one of an outermost side of the third zone and an innermost side of the third zone.

19. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and the third electrode portions are located outside the second electrode portions in the same direction.

20. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and The third electrode portions are located in a different direction to the second electrode portions.
1. An electric heater configured to be installed at an electric range, the electric heater comprising: a substrate; an inner pattern part that is disposed at a surface of the substrate, the inner pattern part having an inner starting point and an inner ending point that are connected to each other; a first outer pattern part that is disposed at the surface of the substrate, that is positioned outside the inner pattern part, and that is spaced apart from the inner pattern part, the first outer pattern part having a first starting point and a first ending point that are connected to each other; and a second outer pattern part that is positioned outside the inner pattern part and that is symmetrical to the first outer pattern part with respect to a first center line extending across the inner pattern part, the second outer pattern part having a second starting point and a second ending point that are connected to each other, wherein the inner pattern part includes: a plurality of inner tracks spaced apart from each other, and a plurality of inner bridges that connect the plurality of inner tracks to each other in series, wherein the first outer pattern part includes: a plurality of outer tracks spaced apart from each other, and a plurality of outer bridges that connect the plurality of outer tracks to each other in series, wherein each of the plurality of inner tracks and each of the plurality of outer tracks have a linear shape, and wherein the plurality of inner tracks include: a first number of inner tracks having a length that is longer than a length of each of the plurality of outer tracks, and a second number of inner tracks having a length that is shorter than the length of each of the plurality of outer tracks, the first number being greater than the second number.

2. The electric heater of claim 1, wherein the inner pattern part is positioned inside a first imaginary circle, and wherein the first and second outer pattern parts are interposed between the first imaginary circle and a second imaginary circle that is concentric with the first imaginary circle, and wherein a diameter of the second imaginary circle is greater than a diameter of the first imaginary circle.

3. The electric heater of claim 1, wherein a width of each of the first and second outer pattern parts along the surface of the substrate is different from a width of the inner pattern part along the surface of the substrate.

4. The electric heater of claim 1, wherein each of the plurality of inner tracks has an arc shape, and wherein each of the plurality of outer tracks has a linear shape.

5. The electric heater of claim 1, wherein each of the plurality of outer tracks extends in a radial direction of the outer pattern part.

6. The electric heater of claim 1, wherein the plurality of outer tracks extend parallel to each other.

7. The electric heater of claim 1, wherein each of the plurality of outer tracks has an inner end facing the plurality of inner tracks and an outer end disposed outward of the inner end, wherein the electric heater further comprises: a pair of first electrode parts connected to the outer pattern part; and a pair of second electrode parts connected to the inner pattern part, and wherein each of the pair of first electrode parts is connected to the outer end or the inner end of one of the plurality of outer tracks.

8. The electric heater of claim 7, wherein the plurality of outer bridges include: a first outer bridge that connects the outer ends of adjacent outer tracks of the plurality of outer tracks to each other; and a second outer bridge that connects the inner ends of adjacent outer tracks of the plurality of outer tracks to each other.

9. The electric heater of claim 8, wherein the first outer bridge and the second outer bridge are arranged alternately along a circumferential direction of the outer pattern part.

10. The electric heater of claim 8, wherein the first outer bridge has a curved shape that protrudes outward to the outer end, and wherein the second outer bridge has a curved shape that protrudes inward to the inner end.

11. The electric heater of claim 8, wherein a length of the first outer bridge between the outer ends of the adjacent outer tracks is greater than a length of the second outer bridge between the inner ends of the adjacent outer tracks.

12. The electric heater of claim 1, wherein the plurality of inner tracks include: an outermost inner track; an innermost inner track positioned radially inside the outermost inner track; and an intermediate inner track interposed between the outermost inner track and the innermost inner track, and wherein the outermost inner track, the innermost inner track, and the intermediate inner track have concentric arc shapes.

13. The electric heater of claim 1, wherein the plurality of inner tracks include: a first inner track that is disposed at a first side or a second side opposite to the first side with respect to an imaginary center line passing through a center of the inner pattern part; and a second inner track that crosses the imaginary center line and extends between the first side and the second side, and wherein the first inner track and the second inner track extend parallel to each other.

14. The electric heater of claim 1, wherein the plurality of inner tracks extend parallel to each other and cross an imaginary center line passing through a center of the inner pattern part.

15. The electric heater of claim 1, wherein each of the plurality of outer tracks and each of the plurality of the inner tracks extend parallel to each other.

16. The electric heater of claim 1, further comprising: a pair of first electrode parts that are connected to the first starting point and the first ending point of the first outer pattern part, respectively, the first starting point and the first ending point being located symmetrical with respect to a second center line perpendicular to the first center line; a pair of second electrode parts that are connected to the second starting point and the second ending point of the second outer pattern part, respectively, the second starting point and the second ending point being located symmetrical with respect to the second center line; and a pair of third electrode parts that are connected to the inner starting point and the inner ending point of the inner pattern part, respectively, the inner starting point and the inner ending point being located symmetrical with respect to the second center line.

17. An electric heater configured to be installed at an electric range, the electric heater comprising: a substrate; an inner pattern part disposed at a surface of the substrate; a first outer pattern part disposed at the surface of the substrate and positioned outside the inner pattern part; and a second outer pattern part that is positioned outside the inner pattern part and that is symmetrical to the first outer pattern part about a first center line extending across the inner pattern part, wherein the inner pattern part includes: a plurality of inner tracks spaced apart from each other, and a plurality of inner bridges that connect the plurality of inner tracks to each other in series, wherein the first outer pattern part includes: a plurality of outer tracks spaced apart from each other, and a plurality of outer bridges that connect the plurality of outer tracks to each other, wherein each of the plurality of inner tracks and each of the plurality of outer tracks have a linear shape, and wherein the plurality of inner tracks include: a first number of inner tracks having a length that is longer than a length of each of the plurality of outer tracks, and a second number of inner tracks having a length that is shorter than the length of each of the plurality of outer tracks, the first number being greater than the second number.

18. The electric heater of claim 17, wherein the inner pattern part has an inner starting point and an inner ending point that are connected to each other and located symmetrical with respect to a second center line perpendicular to the first center line, wherein the first outer pattern part has a first starting point and a first ending point that are connected to each other and located symmetrical with respect to the second center line, and wherein the second outer pattern part has a second starting point and a second ending point that are connected to each other and located symmetrical with respect to the second center line.

19. The electric heater of claim 18, further comprising: a pair of first electrode parts that are connected to the first starting point and the first ending point of the first outer pattern part, respectively; a pair of second electrode parts that are connected to the second starting point and the second ending point of the second outer pattern part, respectively; and a pair of third electrode parts that are connected to the inner starting point and the inner ending point of the inner pattern part, respectively, wherein the first starting point and the second starting point are spaced apart from each other and located symmetrical with respect to the first center line, wherein the first ending point and the second ending point are spaced apart from each other and located symmetrical with respect to the first center line, and wherein the first center line passes through the pair of third electrode parts.


As can be seen above, claims 1-20 of the present application and claims 1-19 of U.S. Patent No. 11415324 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 16/540448. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.
Claims 1-20 of the Present Application
Claims 1-24 of U.S. Patent No. 16/540448
1. An electric heater comprising: a substrate; a first plane heating element disposed on one surface of the substrate; and a second plane heating element disposed on the one surface of the substrate so as to be located outside of the first plane heating element, wherein the first plane heating element includes: a first pattern portion including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first pattern portion, and wherein the second plane heating element includes: a second pattern portion that surrounds a portion of an outer circumference of the first pattern portion, the second pattern portion including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start portion and end portion of the second pattern portion.

2. The electric heater of claim 1, wherein the first pattern portion is disposed on a first zone, and the start point and the end point of the first pattern portion are located at an outermost side of the first zone, and the second pattern portion is disposed on a second zone, and the start point and the end point of the second pattern portion are located at an innermost side of the second zone.

3. The electric heater of claim 2, wherein the first zone having a radius of 99 mm or more, and the second zone having a radius of 152 mm or more outside the first zone.

4. The electric heater of claim 2, wherein the second electrode portions are located outside the first electrode portions in the same direction.

5. The electric heater of claim 2, further comprising: a third plane heating element disposed on the one surface of the substrate so as to be located outside of the second plane heating element, wherein the third surface heating element further includes: a third pattern portion that surrounds a portion of an outer circumference of the second pattern portion, the third pattern portion including a start point and an end point, and having an opening portion in the same direction as the opening portion of the second pattern portion, and a pair of third electrode portions located outside the third pattern portion and connected to the respective start point and end point of the third pattern portion.

6. The electric heater of claim 5, wherein the third pattern portion is disposed in a third zone, and the start point and the end point of the third pattern portion are located at one of an outermost side of the third zone and an innermost side of the third zone.

7. The electric heater of claim 6, wherein the third zone having a radius of 225 mm or more outside the second zone.

8. The electric heater of claim 6, wherein the third electrode portions are located outside the second electrode portions in the same direction.

9. The electric heater of claim 6, wherein the third electrode portions are located in a different direction to the second electrode portions.

10. The electric heater of claim 5, wherein at least one pattern portion of the first, the second, and the third pattern portion includes: a plurality of tracks having an arc shape, which are spaced apart from each other and increase from the inside to the outside in the respective zone, and a plurality of bridges connecting the tracks in series, and wherein at least one pattern portion of the first, second, and the third pattern portion is symmetrical about a reference line passing through a center of the first zone.

11. The electric heater of claim 10, wherein a number N1 of tracks of the first pattern portion is equal to or greater than a number N2 of tracks of the second pattern portion, and wherein the number N2 of tracks of the second pattern portion is equal to or greater than a number N3 of the third pattern portion.

12. The electric heater of claim 11, wherein hot wire lengths L1, L2, and L3 of the respective pattern portions are proportional to the numbers N1, N2, and N3 of tracks of the respective plane heating elements and sizes of the zones Z1, Z2, and Z3 on which the respective tracks are formed.

13. The electric heater of claim 12, wherein hot wire widths W1, W2, and W3 of the respective pattern portions are proportional to the hot wire lengths L1, L2, and L3 of the respective plane heating elements and are inversely proportional to hot wire thicknesses T1, T2, and T3 of the respective pattern portions.

14. The electric heater of claim 13, wherein the hot wire width W1 of the first track is 5 to 20 mm, the hot wire width W2 of the second track is 5 to 13.5 mm, and the hot wire width W3 of the third track is 8 to 12 mm.

15. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective pattern portions are proportional to heating temperatures Tempi, Temp2, and Temp3 with respect to a position of each track.

16. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective plane heating elements are proportional to potential differences AM, AV2, and AV3 with respect to a position of each track.

17. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; a first plane heating element disposed on one surface of the substrate; a second plane heating element disposed on the one surface of the substrate so as to be located outside the first plane heating element, and a third plane heating element disposed on the one surface of the substrate so as to be located outside the second plane heating element, wherein the first plane heating element includes: a first heating unit including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first heating unit, wherein the second plane heating element includes: a second heating unit that surrounds a portion of an outer circumference of the first heating unit, to the second heating unit including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start point and end point of the second heating unit; and wherein the third plane heating element includes: a third heating unit that surrounds a portion of an outer circumference of the second heating unit, the third heating unit including a start point and an end point, and having an opening portion in the same direction as the direction of the opening portion of the second heating unit; and a pair of third electrode portions connected to the respective start point and end point of the third heating unit.

18. The cooking appliance of claim 17, wherein the first heating unit is disposed on a first zone, and the start point and the end point of the first heating unit are located at an outermost side of the first zone, the second heating unit is disposed on a second zone, and the start point and the end point of the second heating unit are located at an innermost side of the second zone, and the third heating unit is disposed in a third zone, and the start point and the end point of the third heating unit are located at one of an outermost side of the third zone and an innermost side of the third zone.

19. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and the third electrode portions are located outside the second electrode portions in the same direction.

20. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and The third electrode portions are located in a different direction to the second electrode portions.
1. An electric heater comprising: a substrate; and an inner plane heating element located at a surface of the substrate, the inner plane heating element comprising an inner pattern portion having a start point and an end point that are connected to each other, wherein the inner pattern portion comprises: a first track, a second track located outside of the first track and spaced part from the first track, a first bridge that connects the first track to a first end of the second track, a third track located outside of the second track and spaced apart from the second track, and a second bridge that connects a second end of the second track to the third track, and wherein the inner pattern portion defines: a first gap positioned between the first track and the second track, and a second gap positioned between the second track and the third track, the second gap being longer than the first gap along a virtual line that crosses the first track, the second track, and the third track and that extends to a portion of the inner pattern portion closer to the first bridge than to the second bridge.

2. The electric heater of claim 1, wherein the inner plane heating element further comprises a pair of inner electrodes connected to the inner pattern portion and spaced apart from each other by a third gap longer than or equal to 12 mm.

3. The electric heater of claim 2, wherein the inner pattern portion comprises: a plurality of inner tracks that have an arc shape, that are spaced apart from one another, and that are arranged at positions from an inner side to an outer side radially outward of the inner side with respect to a center of the inner pattern portion, a length of one of the plurality of inner tracks arranged at the outer side being greater than a length of another of the plurality of inner tracks arranged at the inner side; and a plurality of inner bridges that connect the plurality of inner tracks in series, wherein the pair of inner electrodes are connected to outermost inner tracks among the plurality of inner tracks, and wherein each of the inner plurality of tracks, the plurality of inner bridges, and the pair of inner electrodes is symmetrical with respect to a reference line that passes through the center of the inner pattern portion.

4. The electric heater of claim 3, wherein the inner pattern portion further defines a fourth gap positioned between any two bridges among the plurality of inner bridges that face each other with respect to the reference line, and wherein innermost inner tracks among the plurality of inner tracks define a minimum distance of the fourth gap.

5. The electric heater of claim 3, wherein the inner pattern portion further defines a fourth gap positioned between any two bridges among the plurality of inner bridges that face each other with respect to the reference line, a distance of the fourth gap being less than a distance of the third gap between the pair of inner electrodes.

6. The electric heater of claim 3, wherein the inner pattern portion further defines a fourth gap positioned between any two bridges among the plurality of inner bridges that face each other with respect to the reference line, a distance of the fourth gap being less than a distance of the first gap.

7. The electric heater of claim 3, wherein the inner pattern portion further defines a fourth gap positioned between any two bridges among the plurality of inner bridges that face each other with respect to the reference line, a distance of the fourth gap being longer than or equal to 6 mm.

8. The electric heater of claim 3, wherein a thickness of each of the pair of inner electrodes is at least 1.5 times greater than a thickness of each of the plurality of inner tracks in a direction perpendicular to the substrate.

9. The electric heater of claim 3, wherein a thickness of each of the plurality of inner bridges is at least 1.5 times greater than a thickness of each of the plurality of inner tracks in a direction perpendicular to the substrate.

10. The electric heater of claim 2, further comprising an outer plane heating element that are located at the surface of the substrate and that are located outside of the inner plane heating element, wherein the outer plane heating element comprises: at least one outer pattern portion that is located outside of the inner pattern portion, the outer patter portion having a start point and an end point that are connected to each other; and a pair of outer electrodes connected to the outer pattern portion.

11. The electric heater of claim 10, wherein the pair of outer electrodes are located outside of the pair of inner electrodes and extend in a direction parallel to the pair of inner electrodes.

12. The electric heater of claim 10, wherein the outer pattern portion comprises: a plurality of outer tracks that have an arc shape, that are spaced apart from one another, and that are arranged at positions from an inner side to an outer side radially outward of the inner side with respect to a center of the outer pattern portion, a length of one of the plurality of outer tracks arranged at the outer side being greater than a length of another of the plurality of outer tracks arranged at the inner side; and a plurality of outer bridges that connect the plurality of outer tracks in series, wherein the pair of outer electrodes are connected to innermost outer tracks among the plurality of outer tracks, and wherein each of the plurality of outer tracks, the plurality of outer bridges, and the pair of outer electrodes is symmetrical with respect to a reference line that passes through the center of the outer pattern portion.

13. The electric heater of claim 12, wherein at least some of the pair of inner electrodes or the pair of outer electrodes are located between a pair of outer bridges among the plurality of outer bridges.

14. The electric heater of claim 12, wherein a thickness of each of the pair of outer electrodes is at least 1.5 times greater than a thickness of each of the plurality of outer tracks in a direction perpendicular to the substrate.

15. The electric heater of claim 12, wherein a thickness of each of the plurality of outer bridges is at least 1.5 times greater than a thickness of each of the plurality of outer tracks in a direction perpendicular to the substrate.

16. The electric heater of claim 1, wherein each of the first track, the second track, and third track has an arc shape, and wherein the virtual line passes through one of an arc center of the first track, an arc center of the second track, or an arc center of the third track.

17. An electric heater comprising: a substrate; and a plane heating element located at a surface of the substrate, wherein the plane heating element comprises: a pattern portion that comprises a first track and a second track that have an arc shape and that are spaced apart from each other, wherein a length of one of the first track or the second track positioned farther from a center of the pattern portion is greater than a length of the other of the first track and the second track positioned closer to the center of the pattern portion, and a bridge that connects the first track and the second track in series, and wherein the pattern portion defines a first gap positioned between the first track and the second track, the first gap having a minimum distance at a portion of the pattern portion connected to the bridge.

18. The electric heater of claim 17, wherein the plane heating element further comprises a pair of electrodes connected to the pattern portion and spaced apart from each other by an electrode gap that is longer than or equal to 12 mm.

19. The electric heater of claim 18, wherein the pattern portion comprises: a plurality of tracks that have an arc shape, that are spaced apart from one another, and that are arranged at positions from an inner side to an outer side radially outward of the inner side with respect to the center of the pattern portion, a length of one of the plurality of tracks arranged at the outer side being greater than a length of another of the plurality of tracks arranged at the inner side; and a plurality of bridges that connect the plurality of tracks in series, wherein the pair of electrodes are connected to outermost tracks among the plurality of tracks, and wherein each of the plurality of tracks, the plurality of bridges, and the pair of electrodes is symmetrical with respect to a reference line that passes through the center of the pattern portion.

20. The electric heater of claim 19, wherein the pattern portion defines a gap positioned between any two bridges among the plurality of bridges that face each other with respect to the reference line, and wherein innermost tracks among the plurality of tracks define a minimum of the gap.

21. The electric heater of claim 19, wherein the pattern portion defines a gap positioned between any two bridges among the plurality of bridges that face each other with respect to the reference line, the gap being less than the electrode gap.

22. The electric heater of claim 19, wherein the pattern portion defines a gap positioned between any two bridges among the plurality of bridges that face each other with respect to the reference line, the gap being longer than the first gap.

23. The electric heater of claim 19, wherein the pattern portion defines a gap positioned between any two bridges among the plurality of bridges that face each other with respect to the reference line, the gap being longer than or equal to 6 mm.

24. An electric heater comprising: a substrate; and a plane heating element located at surface of the substrate, wherein the plane heating element comprises: a pattern portion comprising a first track and a second track that have an arc shape and that are spaced apart from each other, wherein a length of one of the first track or the second track positioned farther from a center of the pattern portion is greater than a length of the other of the first track and the second track positioned closer to the center of the pattern portion, and a bridge that connects the first track and the second track in series, and wherein the pattern portion defines a first gap positioned between the first track and the second track, a distance of the first gap decreasing toward a portion of the pattern portion connected to the bridge.


As can be seen above, claims 1-20 of the present application and claims 1-24 of U.S. Patent No. 16/540448are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the patent


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/547153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.
Claims 1-20 of the Present Application
Claims 1-20 of Application No. 16/547153
1. An electric heater comprising: a substrate; a first plane heating element disposed on one surface of the substrate; and a second plane heating element disposed on the one surface of the substrate so as to be located outside of the first plane heating element, wherein the first plane heating element includes: a first pattern portion including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first pattern portion, and wherein the second plane heating element includes: a second pattern portion that surrounds a portion of an outer circumference of the first pattern portion, the second pattern portion including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start portion and end portion of the second pattern portion.

2. The electric heater of claim 1, wherein the first pattern portion is disposed on a first zone, and the start point and the end point of the first pattern portion are located at an outermost side of the first zone, and the second pattern portion is disposed on a second zone, and the start point and the end point of the second pattern portion are located at an innermost side of the second zone.

3. The electric heater of claim 2, wherein the first zone having a radius of 99 mm or more, and the second zone having a radius of 152 mm or more outside the first zone.

4. The electric heater of claim 2, wherein the second electrode portions are located outside the first electrode portions in the same direction.

5. The electric heater of claim 2, further comprising: a third plane heating element disposed on the one surface of the substrate so as to be located outside of the second plane heating element, wherein the third surface heating element further includes: a third pattern portion that surrounds a portion of an outer circumference of the second pattern portion, the third pattern portion including a start point and an end point, and having an opening portion in the same direction as the opening portion of the second pattern portion, and a pair of third electrode portions located outside the third pattern portion and connected to the respective start point and end point of the third pattern portion.

6. The electric heater of claim 5, wherein the third pattern portion is disposed in a third zone, and the start point and the end point of the third pattern portion are located at one of an outermost side of the third zone and an innermost side of the third zone.

7. The electric heater of claim 6, wherein the third zone having a radius of 225 mm or more outside the second zone.

8. The electric heater of claim 6, wherein the third electrode portions are located outside the second electrode portions in the same direction.

9. The electric heater of claim 6, wherein the third electrode portions are located in a different direction to the second electrode portions.

10. The electric heater of claim 5, wherein at least one pattern portion of the first, the second, and the third pattern portion includes: a plurality of tracks having an arc shape, which are spaced apart from each other and increase from the inside to the outside in the respective zone, and a plurality of bridges connecting the tracks in series, and wherein at least one pattern portion of the first, second, and the third pattern portion is symmetrical about a reference line passing through a center of the first zone.

11. The electric heater of claim 10, wherein a number N1 of tracks of the first pattern portion is equal to or greater than a number N2 of tracks of the second pattern portion, and wherein the number N2 of tracks of the second pattern portion is equal to or greater than a number N3 of the third pattern portion.

12. The electric heater of claim 11, wherein hot wire lengths L1, L2, and L3 of the respective pattern portions are proportional to the numbers N1, N2, and N3 of tracks of the respective plane heating elements and sizes of the zones Z1, Z2, and Z3 on which the respective tracks are formed.

13. The electric heater of claim 12, wherein hot wire widths W1, W2, and W3 of the respective pattern portions are proportional to the hot wire lengths L1, L2, and L3 of the respective plane heating elements and are inversely proportional to hot wire thicknesses T1, T2, and T3 of the respective pattern portions.

14. The electric heater of claim 13, wherein the hot wire width W1 of the first track is 5 to 20 mm, the hot wire width W2 of the second track is 5 to 13.5 mm, and the hot wire width W3 of the third track is 8 to 12 mm.

15. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective pattern portions are proportional to heating temperatures Tempi, Temp2, and Temp3 with respect to a position of each track.

16. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective plane heating elements are proportional to potential differences AM, AV2, and AV3 with respect to a position of each track.

17. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; a first plane heating element disposed on one surface of the substrate; a second plane heating element disposed on the one surface of the substrate so as to be located outside the first plane heating element, and a third plane heating element disposed on the one surface of the substrate so as to be located outside the second plane heating element, wherein the first plane heating element includes: a first heating unit including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first heating unit, wherein the second plane heating element includes: a second heating unit that surrounds a portion of an outer circumference of the first heating unit, to the second heating unit including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start point and end point of the second heating unit; and wherein the third plane heating element includes: a third heating unit that surrounds a portion of an outer circumference of the second heating unit, the third heating unit including a start point and an end point, and having an opening portion in the same direction as the direction of the opening portion of the second heating unit; and a pair of third electrode portions connected to the respective start point and end point of the third heating unit.

18. The cooking appliance of claim 17, wherein the first heating unit is disposed on a first zone, and the start point and the end point of the first heating unit are located at an outermost side of the first zone, the second heating unit is disposed on a second zone, and the start point and the end point of the second heating unit are located at an innermost side of the second zone, and the third heating unit is disposed in a third zone, and the start point and the end point of the third heating unit are located at one of an outermost side of the third zone and an innermost side of the third zone.

19. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and the third electrode portions are located outside the second electrode portions in the same direction.

20. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and The third electrode portions are located in a different direction to the second electrode portions.
1. An electric heater comprising: a substrate; and a plane heating element disposed on one surface of the substrate, wherein the plane heating element includes: a pattern portion including a start point and an end point, which are located at an outermost side of the pattern portion, wherein the pattern portion includes: a plurality of tracks having an arc shape, which are spaced apart from each other and are formed to have a length increasing from an innermost side to the outermost side of the pattern portion, and a plurality of bridges connecting the plurality of tracks in series, wherein the plurality of bridges are formed on both sides of the pattern portion with respect to a reference line passing through a center of the pattern portion, and a pair of bridges is a bridge on one side facing a bridge on an other side of the pattern portion, and an innermost gap between a pair of bridges located at the innermost side of the pattern portion is narrower than an outermost gap between a pair of bridges located at the outermost side of the pattern portion.

2. The electric heater of claim 1, wherein a gap between a pair of bridges and a gap between an adjacent pair of bridges have a width increasing from the innermost side to the outermost side of the pattern portion.

3. The electric heater of claim 1, wherein the plurality of bridges have an arc shape with a predetermined width.

4. The electric heater of claim 1, wherein a gap between a pair of bridges is set to be proportional to a potential difference between the pair of bridges.

5. An electric heater comprising: a substrate; and a plane heating element disposed on one surface of the substrate, wherein the plane heating element includes: a first pattern portion including a start point and an end point, which are located at an outermost side of the first pattern portion, and a second pattern portion surrounding at least a portion of the first pattern portion and including a start point and an end point, which are located at an innermost side of the second pattern portion. wherein the first pattern portion includes: a plurality of first tracks having an arc shape, which are spaced apart from each other and are formed to have a length increasing from an innermost side to the outermost side of the first pattern portion, and a plurality of first bridges connecting the plurality of first tracks in series, wherein the second pattern portion includes: a plurality of second tracks having an arc shape, which are spaced apart from each other at an outside of the plurality of first tracks and are formed to have a length increasing from the innermost side to an outermost side of the second pattern portion, and a plurality of second bridges connecting the plurality of second tracks in series, and wherein the plurality of first and second bridges are formed on both sides of the respective first pattern portion and the second pattern portion with respect to a reference line passing through a center of the first pattern portion, and a pair of bridges is a bridge on one side facing a bridge on an other side of a pattern portion, and an innermost gap between a pair of first bridges located at the innermost side of the first pattern portion is narrower than a gap between a pair of second bridges located at the second pattern portion.

6. The electric heater of claim 5, wherein a gap between a pair of first bridges and a gap between an adjacent pair of first bridges have a width increasing from the innermost side to the outermost side of the first pattern portion.

7. The electric heater of claim 5, wherein the plurality of first and second bridges have an arc shape with a predetermined width.

8. The electric heater of claim 5, wherein a gap between a pair of first bridges is set to be proportional to a potential difference between the pair of first bridges.

9. The electric heater of claim 5, wherein a gap between a pair of second bridges is set to be proportional to a potential difference between the pair of second bridges.

10. The electric heater of claim 5, wherein the plane heating element further includes: a third pattern portion surrounding at least a portion of the second pattern portion and including a start point and an end point, which are located at an outermost side of the third pattern portion, wherein the third pattern portion includes: a plurality of third tracks having an arc shape, which are spaced apart from each other at an outside of the plurality of second tracks and are formed to have a length increasing from an innermost side to the outermost side of the third pattern portion, and a plurality of third bridges connecting the plurality of third tracks in series, wherein the plurality of third bridges are formed on both sides of the third pattern portion with respect to the reference line passing through the center of the first pattern portion, and wherein the innermost gap between the pair of first bridges located at the innermost side of the first pattern portion is narrower than a gap between a pair of third bridges located at the third pattern portion.

11. The electric heater of claim 10, wherein the gap between the pair of second bridges is narrower than the gap of the pair of third bridges.

12. The electric heater of claim 10, Wherein the gap between the pair of second bridges is wider than the gap of the pair of third bridges.

13. The electric heater of claim 10, wherein the plurality of third bridges have an arc shape with a predetermined width.

14. The electric heater of claim 10, wherein a gap between a pair of third bridges is set to be proportional to a potential difference between the pair of third bridges.

15. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; and a plane heating element disposed on one surface of the substrate, wherein the plane heating element includes a first pattern portion including a start point and an end point, which are located at an outermost side of the first pattern portion, and a second pattern portion surrounding at least a portion of the first pattern portion and including a start point and an end point, which are located at an innermost side of the second pattern portion. wherein the first pattern portion includes: a plurality of first tracks having an arc shape, which are spaced apart from each other and are formed to have a length increasing from an innermost side to the outermost side of the first pattern portion, and a plurality of first bridges connecting the plurality of first tracks in series, wherein the second pattern portion includes: a plurality of second tracks having an arc shape, which are spaced apart from each other at an outside of the plurality of first tracks and are formed to have a length increasing from the innermost side to an outermost side of the second pattern portion, and a plurality of second bridges connecting the plurality of second tracks in series, wherein the plurality of first and the third bridges are formed on both sides of the respective first pattern portion and the second pattern portion with respect to a reference line passing through a center of the first pattern portion, and a pair of bridges is a bridge on one side facing a bridge on an other side of a pattern portion, and an innermost gap between a pair of first bridges located at the innermost side of the first pattern portion is narrower than a gap between a pair of second bridges located at the second pattern portion.

16. The cooking appliance of claim 15, wherein a gap between a pair of first bridges and a gap between an adjacent pair of first bridges have a width increasing from the innermost side to the outermost side of the first pattern portion.

17. The cooking appliance of claim 15, wherein the plurality of first and second bridges have an arc shape with a predetermined width.

18. The cooking appliance of claim 15, wherein a gap between a pair of first bridges is set to be proportional to a potential difference between the pair of first bridges.

19. The cooking appliance of claim 15, wherein a gap between a pair of second bridges is set to be proportional to a potential difference between the pair of second bridges.

20. The cooking appliance of claim 15, wherein the plane heating element further includes: a third pattern portion surrounding at least a portion of the second pattern portion and including a start point and an end point, which are located at an outermost side of the third pattern portion, wherein the third pattern portion includes: a plurality of third tracks having an arc shape, which are spaced apart from each other at an outside of the plurality of second tracks and are formed to have a length increasing from an innermost side to the outermost side of the third pattern portion, and a plurality of third bridges connecting the plurality of third tracks in series, wherein the plurality of third bridges are formed on both sides of the third pattern portion with respect to the reference line passing through the center of the first pattern portion, and wherein the innermost gap between the pair of first bridges located at the innermost side of the first pattern portion is narrower than a gap between a pair of third bridges located at the third pattern portion.


As can be seen above, claims 1-20 of the present application and claims 1-20 of copending Application No. 16/547153 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/546708. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.
Claims 1-20 of the Present Application
Claims 1-20 of Application No. 16/546708
1. An electric heater comprising: a substrate; a first plane heating element disposed on one surface of the substrate; and a second plane heating element disposed on the one surface of the substrate so as to be located outside of the first plane heating element, wherein the first plane heating element includes: a first pattern portion including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first pattern portion, and wherein the second plane heating element includes: a second pattern portion that surrounds a portion of an outer circumference of the first pattern portion, the second pattern portion including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start portion and end portion of the second pattern portion.

2. The electric heater of claim 1, wherein the first pattern portion is disposed on a first zone, and the start point and the end point of the first pattern portion are located at an outermost side of the first zone, and the second pattern portion is disposed on a second zone, and the start point and the end point of the second pattern portion are located at an innermost side of the second zone.

3. The electric heater of claim 2, wherein the first zone having a radius of 99 mm or more, and the second zone having a radius of 152 mm or more outside the first zone.

4. The electric heater of claim 2, wherein the second electrode portions are located outside the first electrode portions in the same direction.

5. The electric heater of claim 2, further comprising: a third plane heating element disposed on the one surface of the substrate so as to be located outside of the second plane heating element, wherein the third surface heating element further includes: a third pattern portion that surrounds a portion of an outer circumference of the second pattern portion, the third pattern portion including a start point and an end point, and having an opening portion in the same direction as the opening portion of the second pattern portion, and a pair of third electrode portions located outside the third pattern portion and connected to the respective start point and end point of the third pattern portion.

6. The electric heater of claim 5, wherein the third pattern portion is disposed in a third zone, and the start point and the end point of the third pattern portion are located at one of an outermost side of the third zone and an innermost side of the third zone.

7. The electric heater of claim 6, wherein the third zone having a radius of 225 mm or more outside the second zone.

8. The electric heater of claim 6, wherein the third electrode portions are located outside the second electrode portions in the same direction.

9. The electric heater of claim 6, wherein the third electrode portions are located in a different direction to the second electrode portions.

10. The electric heater of claim 5, wherein at least one pattern portion of the first, the second, and the third pattern portion includes: a plurality of tracks having an arc shape, which are spaced apart from each other and increase from the inside to the outside in the respective zone, and a plurality of bridges connecting the tracks in series, and wherein at least one pattern portion of the first, second, and the third pattern portion is symmetrical about a reference line passing through a center of the first zone.

11. The electric heater of claim 10, wherein a number N1 of tracks of the first pattern portion is equal to or greater than a number N2 of tracks of the second pattern portion, and wherein the number N2 of tracks of the second pattern portion is equal to or greater than a number N3 of the third pattern portion.

12. The electric heater of claim 11, wherein hot wire lengths L1, L2, and L3 of the respective pattern portions are proportional to the numbers N1, N2, and N3 of tracks of the respective plane heating elements and sizes of the zones Z1, Z2, and Z3 on which the respective tracks are formed.

13. The electric heater of claim 12, wherein hot wire widths W1, W2, and W3 of the respective pattern portions are proportional to the hot wire lengths L1, L2, and L3 of the respective plane heating elements and are inversely proportional to hot wire thicknesses T1, T2, and T3 of the respective pattern portions.

14. The electric heater of claim 13, wherein the hot wire width W1 of the first track is 5 to 20 mm, the hot wire width W2 of the second track is 5 to 13.5 mm, and the hot wire width W3 of the third track is 8 to 12 mm.

15. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective pattern portions are proportional to heating temperatures Tempi, Temp2, and Temp3 with respect to a position of each track.

16. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective plane heating elements are proportional to potential differences AM, AV2, and AV3 with respect to a position of each track.

17. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; a first plane heating element disposed on one surface of the substrate; a second plane heating element disposed on the one surface of the substrate so as to be located outside the first plane heating element, and a third plane heating element disposed on the one surface of the substrate so as to be located outside the second plane heating element, wherein the first plane heating element includes: a first heating unit including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first heating unit, wherein the second plane heating element includes: a second heating unit that surrounds a portion of an outer circumference of the first heating unit, to the second heating unit including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start point and end point of the second heating unit; and wherein the third plane heating element includes: a third heating unit that surrounds a portion of an outer circumference of the second heating unit, the third heating unit including a start point and an end point, and having an opening portion in the same direction as the direction of the opening portion of the second heating unit; and a pair of third electrode portions connected to the respective start point and end point of the third heating unit.

18. The cooking appliance of claim 17, wherein the first heating unit is disposed on a first zone, and the start point and the end point of the first heating unit are located at an outermost side of the first zone, the second heating unit is disposed on a second zone, and the start point and the end point of the second heating unit are located at an innermost side of the second zone, and the third heating unit is disposed in a third zone, and the start point and the end point of the third heating unit are located at one of an outermost side of the third zone and an innermost side of the third zone.

19. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and the third electrode portions are located outside the second electrode portions in the same direction.

20. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and The third electrode portions are located in a different direction to the second electrode portions.
1. An electric heater comprising: a substrate; and a plane heating element disposed on one surface of the substrate, wherein the plane heating element includes: a pattern portion including a start point and an end point; and an electrode portion connected to the start point and the end point of the pattern portion, wherein a thickness of the electrode portion is thicker than a thickness of the pattern portion.

2. The electric heater of claim 1, wherein the pattern portion includes: a plurality of tracks spaced apart from each other and having an arc shape increasing from an inside to an outermost side of the pattern portion, and a plurality of bridges connecting the plurality of tracks in series.

3. The electric heater of claim 2, wherein the thickness of the electrode portion is thicker than a thickness of a track.

4. The electric heater of claim 2, wherein a thickness of a bridge is thicker than a thickness of a track.

5. The electric heater of claim 1, further comprising: a second plane heating element including: a second pattern portion including a second start point and a second end point, the second pattern portion surrounding at least a portion of the pattern portion, a second electrode portion connected to the second start point and the second end point of the second pattern portion, wherein a thickness of the second electrode portion is thicker than a thickness of the second pattern portion.

6. The electric heater of claim 5, wherein the second pattern portion includes: a plurality of second tracks spaced apart from each other and having an arc shape increasing from an inside to an outermost side of the second pattern portion, and a plurality of second bridges connecting the plurality of second tracks in series.

7. The electric heat of claim 6, wherein the thickness of the second electrode portion is thicker than a thickness of a second track.

8. The electric heater of claim 6, wherein a thickness of a second bridge is thicker than a thickness of a second track.

9. The electric heater of claim 5, further comprising: a third plane heating element including: a third pattern portion including a third start point and a third end point, the third pattern portion surrounding at least a portion of the second pattern portion, a third electrode portion connected to the third start point and the third end point of the third pattern portion, wherein a thickness of the third electrode portion is thicker than a thickness of the third pattern portion.

10. The electric heater of claim 9, wherein the third pattern portion includes: a plurality of third tracks spaced apart from each other and having an arc shape increasing from an inside to an outermost side of the third pattern portion, and a plurality of third bridges connecting the plurality of third tracks in series.

11. The electric heat of claim 10, wherein the thickness of the third electrode portion is thicker than a thickness of a third track.

12. The electric heater of claim 10, wherein a thickness of a third bridge is thicker than a thickness of a third track.

13. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; and a plane heating element disposed on one surface of the substrate, wherein the plane heating element includes: a pattern portion including a start point and an end point; and an electrode portion connected to the start point and the end point of the pattern portion, wherein the pattern portion includes a plurality of tracks spaced apart from each other and having an arc shape increasing from an inside to an outermost side of the pattern portion, and a plurality of bridges connecting the plurality of tracks in series, wherein a thickness of the electrode portion is thicker than a thickness of a track.

14. The cooking appliance of claim 13, wherein the thickness of the electrode portion is in a range of 1.3 to 2.0 times the thickness of the track.

15. The electric heater of claim 13, wherein a thickness of a bridge is thicker than a thickness of a track.

16. The electric heater of claim 15, wherein the thickness of the bridge is in a range of 1.3 to 2.0 times the thickness of the track.

17. The cooking appliance of claim 13, further comprising: a second plane heating element including, a second pattern portion including a second start point and a second end point, the second pattern portion surrounding at least a portion of the pattern portion; and a second electrode portion connected to the second start point and the second end point of the second pattern portion, wherein the second pattern portion includes a plurality of second tracks spaced apart from each other and having an arc shape increasing from an inside to an outermost side of the second pattern portion, and a plurality of second bridges connecting the plurality of second tracks in series, wherein a thickness of the second electrode portion is thicker than a thickness of a second track.

18. The cooking appliance of claim 17, wherein the thickness of the second electrode portion is in a range of 1.3 to 2.0 times the thickness of a second track.

19. The cooking appliance of claim 17, wherein a thickness of a second bridge is thicker than a thickness of a second track.

20. The cooking appliance of claim 19, wherein the thickness of the second bridge is in a range of 1.3 to 2.0 times the thickness of the second track.


As can be seen above, claims 1-20 of the present application and claims 1-20 of copending Application No. 16/546708 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/595011. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.
Claims 1-20 of the Present Application
Claims 1-22 of Application No. 16/595011
1. An electric heater comprising: a substrate; a first plane heating element disposed on one surface of the substrate; and a second plane heating element disposed on the one surface of the substrate so as to be located outside of the first plane heating element, wherein the first plane heating element includes: a first pattern portion including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first pattern portion, and wherein the second plane heating element includes: a second pattern portion that surrounds a portion of an outer circumference of the first pattern portion, the second pattern portion including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start portion and end portion of the second pattern portion.

2. The electric heater of claim 1, wherein the first pattern portion is disposed on a first zone, and the start point and the end point of the first pattern portion are located at an outermost side of the first zone, and the second pattern portion is disposed on a second zone, and the start point and the end point of the second pattern portion are located at an innermost side of the second zone.

3. The electric heater of claim 2, wherein the first zone having a radius of 99 mm or more, and the second zone having a radius of 152 mm or more outside the first zone.

4. The electric heater of claim 2, wherein the second electrode portions are located outside the first electrode portions in the same direction.

5. The electric heater of claim 2, further comprising: a third plane heating element disposed on the one surface of the substrate so as to be located outside of the second plane heating element, wherein the third surface heating element further includes: a third pattern portion that surrounds a portion of an outer circumference of the second pattern portion, the third pattern portion including a start point and an end point, and having an opening portion in the same direction as the opening portion of the second pattern portion, and a pair of third electrode portions located outside the third pattern portion and connected to the respective start point and end point of the third pattern portion.

6. The electric heater of claim 5, wherein the third pattern portion is disposed in a third zone, and the start point and the end point of the third pattern portion are located at one of an outermost side of the third zone and an innermost side of the third zone.

7. The electric heater of claim 6, wherein the third zone having a radius of 225 mm or more outside the second zone.

8. The electric heater of claim 6, wherein the third electrode portions are located outside the second electrode portions in the same direction.

9. The electric heater of claim 6, wherein the third electrode portions are located in a different direction to the second electrode portions.

10. The electric heater of claim 5, wherein at least one pattern portion of the first, the second, and the third pattern portion includes: a plurality of tracks having an arc shape, which are spaced apart from each other and increase from the inside to the outside in the respective zone, and a plurality of bridges connecting the tracks in series, and wherein at least one pattern portion of the first, second, and the third pattern portion is symmetrical about a reference line passing through a center of the first zone.

11. The electric heater of claim 10, wherein a number N1 of tracks of the first pattern portion is equal to or greater than a number N2 of tracks of the second pattern portion, and wherein the number N2 of tracks of the second pattern portion is equal to or greater than a number N3 of the third pattern portion.

12. The electric heater of claim 11, wherein hot wire lengths L1, L2, and L3 of the respective pattern portions are proportional to the numbers N1, N2, and N3 of tracks of the respective plane heating elements and sizes of the zones Z1, Z2, and Z3 on which the respective tracks are formed.

13. The electric heater of claim 12, wherein hot wire widths W1, W2, and W3 of the respective pattern portions are proportional to the hot wire lengths L1, L2, and L3 of the respective plane heating elements and are inversely proportional to hot wire thicknesses T1, T2, and T3 of the respective pattern portions.

14. The electric heater of claim 13, wherein the hot wire width W1 of the first track is 5 to 20 mm, the hot wire width W2 of the second track is 5 to 13.5 mm, and the hot wire width W3 of the third track is 8 to 12 mm.

15. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective pattern portions are proportional to heating temperatures Tempi, Temp2, and Temp3 with respect to a position of each track.

16. The electric heater of claim 10, wherein gaps G1, G2, and G3 between the tracks of the respective plane heating elements are proportional to potential differences AM, AV2, and AV3 with respect to a position of each track.

17. A cooking appliance comprising: a case forming an outer appearance; a display; an input unit; a power supply; an electric heater provided on the case; and a controller for controlling the electric heater, the power supply, and the display according to an input from the input unit, wherein the electric heater includes: a substrate; a first plane heating element disposed on one surface of the substrate; a second plane heating element disposed on the one surface of the substrate so as to be located outside the first plane heating element, and a third plane heating element disposed on the one surface of the substrate so as to be located outside the second plane heating element, wherein the first plane heating element includes: a first heating unit including a start point and an end point, and a pair of first electrode portions connected to the respective start point and end point of the first heating unit, wherein the second plane heating element includes: a second heating unit that surrounds a portion of an outer circumference of the first heating unit, to the second heating unit including a start point and an end point, and having an opening portion at one side thereof; and a pair of second electrode portions connected to the respective start point and end point of the second heating unit; and wherein the third plane heating element includes: a third heating unit that surrounds a portion of an outer circumference of the second heating unit, the third heating unit including a start point and an end point, and having an opening portion in the same direction as the direction of the opening portion of the second heating unit; and a pair of third electrode portions connected to the respective start point and end point of the third heating unit.

18. The cooking appliance of claim 17, wherein the first heating unit is disposed on a first zone, and the start point and the end point of the first heating unit are located at an outermost side of the first zone, the second heating unit is disposed on a second zone, and the start point and the end point of the second heating unit are located at an innermost side of the second zone, and the third heating unit is disposed in a third zone, and the start point and the end point of the third heating unit are located at one of an outermost side of the third zone and an innermost side of the third zone.

19. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and the third electrode portions are located outside the second electrode portions in the same direction.

20. The cooking appliance of claim 18, wherein the second electrode portions are located outside the first electrode portions in the same direction, and The third electrode portions are located in a different direction to the second electrode portions.
1. An electric heater comprising: a substrate; an outer pattern part disposed on one surface of the substrate; an inner pattern part disposed on the one surface of the substrate so as to be located such that the outer pattern part surrounds the inner pattern part, and to be spaced apart from the outer pattern part; a pair of first electrodes connected to the outer pattern part; and a pair of second electrodes connected to the inner pattern part and spaced apart from the pair of first electrodes, wherein the pair of second electrodes are located inside the outer pattern part.

2. The electric heater of claim 1, wherein the pair of second electrodes extend inwardly from the inner pattern part.

3. The electric heater of claim 1, wherein the inner pattern part includes: a pair of first inner tracks having an arc shape and to which the pair of second electrode parts are connected, respectively; a pair of second inner tracks having an arc shape, located inside the first inner track, and spaced apart from the first inner track; and a pair of first inner bridges connecting the first inner track and the second inner track in series; and wherein the pair of second electrodes intersect an imaginary circle including an outer circumference of the second inner track.

4. The electric heater of claim 3, wherein a gap between the first inner track and the second inner track is constant.

5. The electric heater of claim 3, wherein the inner pattern part further includes: a pair of third inner tracks having an arc shape, located inside the second inner track, and spaced apart from the second inner track; and a pair of second inner bridges connecting the second inner track and the third inner track to each other in series, and wherein the pair of second electrodes face between the pair of second inner bridges.

6. The electric heater of claim 3, wherein the inner pattern part further includes: a pair of third inner tracks having an arc shape, located inside the second inner track, and spaced apart from the second inner track; and a pair of second inner bridges connecting the second inner track and the third inner track to each other in series, and wherein a distance between the pair of second inner bridges is wider than a distance between the pair of first inner bridges.

7. The electric heater of claim 6, wherein the outer pattern part includes: a pair of first outer tracks having an arc shape and to which the pair of first electrode parts are connected, respectively; a pair of second outer tracks having an arc shape, located inside the first outer track, and spaced apart from the first outer track; and a pair of first outer bridges connecting the first outer track and the second outer track to each other in series, and wherein a distance between the pair of second inner bridges is wider than a distance between the pair of first outer bridges.

8. The electric heater of claim 7, wherein a width of a first outer track and a second outer track is different from that of a first inner track, a second inner track, and a third inner track.

9. The electric heater of claim 1, wherein the outer pattern part has a spiral shape.

10. The electric heater of claim 9, wherein the pair of first electrodes include: an outer electrode extending outwardly from an end of the outer pattern part; and an inner electrode extending inwardly from another end of the outer pattern part.

11. The electric heater of claim 10, wherein the inner electrode part intersects an imaginary circle including an outer circumference of the inner pattern part and is spaced apart from the inner pattern part.

12. The electric heater of claim 10, wherein at least a part of the inner electrode is located between the pair of second electrodes.

13. The electric heater of claim 10, wherein the inner pattern part has a symmetrical shape with respect to an imaginary center line passing through the center of the inner pattern part, and wherein the inner electrode part intersects the imaginary center line.

14. The electric heater of claim 10, wherein the inner pattern part includes: a pair of first inner tracks having an arc shape and connected to the pair of second electrode parts, respectively; a pair of second inner tracks having an arc shape, located inside the first inner track, and spaced apart from the first inner track; and a pair of first inner bridges connecting the first inner track and the second inner track to each other in series; and wherein a gap between the first inner track and the outer pattern part is varied along a length direction of the outer pattern part.

15. An electric heater comprising: a substrate: an outer pattern part disposed on one surface of the substrate, the outer pattern part including a plurality of outer tracks having an arc shape and a plurality of outer bridges connecting the plurality of outer tracks in series; an inner pattern part disposed on the one surface of the substrate so as to be located such that the outer pattern part surrounds the inner pattern part, the inner pattern part including a plurality of inner tracks having an arc shape and a plurality of inner bridges connecting the plurality of inner tracks in series; a pair of first electrodes connected to an outer track located at an outermost side of the plurality of outer tracks; and a pair of second electrodes connected to an inner track located at an outermost side of the plurality of inner tracks, wherein the pair of second electrodes is located further inside than an outer track located at an innermost side of the plurality of outer tracks of the outer pattern part.

16. The electric heater of claim 15, wherein the pair of second electrodes face between a pair of inner bridges of the inner pattern part facing each other.

17. An electric heater comprising: a substrate; an outer track disposed on one surface of the substrate and having a spiral shape; an inner pattern part disposed on the one surface of the substrate so as to be located such that the outer track surrounds the inner pattern part, the inner pattern part including a plurality of inner tracks having an arc shape and a plurality of inner bridges connecting the plurality of inner tracks to each other in series; an outer electrode connected to an outer end of the outer track; an inner electrode connected to an inner end of the outer track; and a pair of second electrodes connected to an inner track located at an outermost side of the plurality of inner tracks of the inner pattern part.

18. The electric heater of claim 17, wherein the inner electrode part faces between the pair of second electrodes.

19. The electric heater of claim 17, wherein the inner electrode part faces between a pair of inner bridges facing each other.

20. An electric heating apparatus including the electric heater of claim 1.

21. An electric heating apparatus including the electric heater of claim 15.

22. An electric heating apparatus including the electric heater of claim 17.


As can be seen above, claims 1-20 of the present application and claims 1-22 of copending Application No. 16/595011 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 10-16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if the double patenting is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 17, 2022